Exhibit 10.14

ASSET PURCHASE AGREEMENT

between

T & W FORGE, INC.

(“Seller”)

and

TWF ACQUISITION, LLC

(“Purchaser”)

Dated as of December 10, 2010



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

Article 1              DEFINITIONS

     1   

Article 2              PURCHASE AND SALE OF ASSETS

     1   

Section 2.1        Purchase and Sale of Assets

     1   

Section 2.2        Excluded Assets

     3   

Section 2.3        Assumption of Liabilities

     4   

Article 3              PURCHASE PRICE AND PRORATIONS OF CERTAIN LIABILITIES

     5   

Section 3.1       Purchase Price

     5   

Section 3.2       Working Capital Adjustment

     9   

Section 3.3       Prorations

     12   

Section 3.4       Allocation of Purchase Price

     13   

Section 3.5       Sales and Transfer Taxes

     13   

Article 4              CLOSING

     13   

Section 4.1       Closing

     13   

Article 5              REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF SELLER

     13   

Section 5.1       Organization and Standing

     13   

Section 5.2       Authority; Consents

     13   

Section 5.3       Investments in Other Entities

     14   

Section 5.4       Real Property

     14   

Section 5.5       Environmental Matters

     15   

Section 5.6       Title to and Condition of Purchased Assets

     17   

Section 5.7       Taxes

     18   

Section 5.8       Litigation

     20   

Section 5.9       Financial Statements

     20   

Section 5.10     Accounts Payable; Accrued Expenses; Indebtedness

     20   

Section 5.11     Transactions with Affiliates

     20   

Section 5.12     Capital Expenditure Plans

     21   

Section 5.13     Absence of Undisclosed Liabilities

     21   

Section 5.14     Customers

     21   

Section 5.15     Suppliers

     21   

Section 5.16     Business Relations

     21   

Section 5.17     Material Contracts

     21   

Section 5.18     Purchase Orders

     23   

Section 5.19     Receivables

     23   

Section 5.20     Inventory

     23   

Section 5.21     Products and Warranties

     23   

Section 5.22     Employment Matters

     24   

Section 5.23     Employees

     24   

Section 5.24     Employee Benefit Plans and Other Plans

     24   

 

i



--------------------------------------------------------------------------------

Section 5.25     Licenses and Permits

     25   

Section 5.26     Governmental Reports

     25   

Section 5.27     Compliance with Laws

     26   

Section 5.28     Intellectual Property

     26   

Section 5.29     Powers of Attorney

     27   

Section 5.30     Insurance

     27   

Section 5.31     Brokerage and Finder’s Fees

     27   

Section 5.32     Governing Documents

     27   

Section 5.33     No Changes

     27   

Section 5.34     Material Misstatements or Omissions

     29   

Section 5.35     Disclaimer

     29   

Article 6              REPRESENTATIONS AND WARRANTIES OF PURCHASER

     30   

Section 6.1       Organization and Standing

     30   

Section 6.2       Authority; Consents

     30   

Section 6.3       Brokerage and Finder’s Fees

     30   

Section 6.4       Material Misstatements or Omissions

     30   

Article 7              CONDITIONS TO PURCHASER’S OBLIGATIONS TO CLOSE

     30   

Section 7.1       Consents

     30   

Section 7.2       Legal Proceeding

     31   

Section 7.3       Permits

     31   

Section 7.4       Offer Letter

     31   

Section 7.5       Damage to Purchased Assets

     31   

Section 7.6       West Ely Street Facility

     31   

Section 7.7       Product Liability Tail Insurance Coverage

     31   

Section 7.8       Environmental Insurance Policy

     31   

Section 7.9       Year-End Financial Review

     32   

Section 7.10     Closing Deliveries of Seller

     32   

Article 8             CONDITIONS TO SELLER’S OBLIGATIONS TO CLOSE

     33   

Section 8.1       Legal Proceeding

     33   

Section 8.2       Closing Deliveries of Purchaser

     34   

Article 9              REMEDIES

     35   

Section 9.1       General Indemnification Obligation

     35   

Section 9.2       Notice and Opportunity to Defend

     35   

Section 9.3       Survivability / Limitations on Indemnification

     37   

Section 9.4       Manner of Satisfying Losses

     38   

Section 9.5       Treatment of Indemnification Payments

     38   

Article 10           POST CLOSING COVENANTS

     39   

Section 10.1     Further Information

     39   

Section 10.2     Record Retention

     39   

Section 10.3     Tax Assistance

     39   

Section 10.4     Name Change of Seller

     39   

Section 10.5     No Assignment Causing Breach

     39   

 

ii



--------------------------------------------------------------------------------

Section 10.6     Employee Matters and Employee Benefits

     40   

Section 10.7     Further Assurances

     40   

Section 10.8     Mail, Bank Accounts and Other Receipts

     40   

Section 10.9     Dissolution of Seller

     41   

Section 10.10   Non-Solicitation by Purchaser

     41   

Article 11           MISCELLANEOUS

     42   

Section 11.1      Assignment; Third Parties; Binding Effect

     42   

Section 11.2      Expenses

     42   

Section 11.3      Notices

     42   

Section 11.4      Counterparts

     43   

Section 11.5      Captions and Section Headings

     43   

Section 11.6      Possession of Purchased Assets

     43   

Section 11.7      Waivers

     43   

Section 11.8      Entire Agreement

     43   

Section 11.9      Governing Laws

     43   

Appendix A                      Definitions

  

 

iii



--------------------------------------------------------------------------------

Index of Schedules

 

Schedule 2.1(a)

   Tangible Personal Property

Schedule 2.1(c)

   Equipment and Other Personal Property Leases

Schedule 2.1(e)

   Intellectual Property

Schedule 2.1(f)

   Permits

Schedule 2.2(g)

   Notes Receivable from Affiliates

Schedule 2.2(i)

   Retained Inventory

Schedule 2.3(a)(ii)

   Assumed Accrued Expenses

Schedule 2.3(a)(iii)

   Assumed Contracts

Schedule 2.3(b)(i)

   Excluded Accrued Expenses

Schedule 3.2(c)

   Working Capital Determination

Schedule 3.4

   Allocation of Purchase Price

Schedule 5.2

   Authority; Consents

Schedule 5.4

   Real Property

Schedule 5.5

   Environmental Matters

Schedule 5.6(a)

   Title to Purchased Assets

Schedule 5.6(b)

   Die Ownership

Schedule 5.7

   Taxes

Schedule 5.8

   Litigation

Schedule 5.9

   Financial Statement Exceptions

Schedule 5.10(a)

   Accounts Payable and Accrued Expenses

Schedule 5.10(b)

   Indebtedness

Schedule 5.11

   Transactions with Affiliates

Schedule 5.13

   Absence of Undisclosed Liabilities

Schedule 5.14

   Customers

Schedule 5.15

   Suppliers

Schedule 5.16

   Business Relations

Schedule 5.17

   Material Contracts

Schedule 5.18

   Purchase Orders

Schedule 5.19

   Receivables

Schedule 5.20

   Inventory

Schedule 5.21

   Products and Warranties

Schedule 5.22

   Employment Matters

Schedule 5.23(a)

   Non-Union Employees

Schedule 5.23(b)

   Union Employees

Schedule 5.24

   Employee Benefit Plans and Other Plans

Schedule 5.25

   Licenses and Permits

Schedule 5.26

   Governmental Reports

Schedule 5.28

   Intellectual Property

Schedule 5.29

   Powers of Attorney

Schedule 5.30

   Insurance

Schedule 5.31

   Brokerage & Finder’s Fees

Schedule 5.33

   No Changes

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
December 10, 2010, between T & W FORGE, INC., an Ohio corporation (“Seller”) and
TWF ACQUISITION, LLC, an Ohio limited liability company (“Purchaser”).

A. Seller is engaged in the business of providing forgings to manufacturers in
various industries, including, but not limited to, power generation, aerospace,
construction, mining, petrochemical, and transportation (the “Business”);

B. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, on the terms and subject to the conditions contained herein,
substantially all of the operations and assets of the Business; and

C. John Beringer and John Staudt, (collectively, the “Shareholders,” and each a
“Shareholder”) directly own all of the equity interests of Seller.

NOW, THEREFORE, in consideration of the mutual promises, warranties, and
covenants made herein and for other good and valuable consideration, the receipt
and sufficiency of which is acknowledged by all the parties hereto, Seller and
Purchaser agree as follows:

ARTICLE 1 DEFINITIONS

Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings ascribed to them in Appendix A attached hereto.

ARTICLE 2 PURCHASE AND SALE OF ASSETS

Section 2.1 Purchase and Sale of Assets. Upon the terms and conditions herein
set forth, at the Closing, Seller shall sell, convey, transfer, assign, grant,
and deliver to Purchaser, and Purchaser hereby agrees to purchase, acquire, and
accept from Seller at the Closing, all of Seller’s right, title, and interest in
and to all of the Purchased Assets (as defined below) free and clear of all
Encumbrances. For purposes of this Agreement and the Ancillary Agreements,
“Purchased Assets” means all of the business, assets, and goodwill owned by
Seller on the Closing Date of every kind and description, wherever located,
known or unknown, tangible or intangible, whether reflected on Seller’s books
and records or not, which are not Excluded Assets, including, without
limitation, the following:

(a) Tangible Personal Property. All machinery, equipment, furniture, computer
hardware and software, fixtures, motor vehicles, tooling, dies, leasehold
improvements, spare parts, shop and production supplies, and other tangible
personal property owned or employed in the operation of the Business, including,
without limitation, the personal property described in Schedule 2.1(a) and all
rights to the warranties received from the manufacturers and distributors of all
such personal property and fixtures and any related claims, credits, rights of
recovery and setoffs with respect to such personal property and fixtures;



--------------------------------------------------------------------------------

(b) Accounts Receivable. Except as provided in Section 2.2(g), all accounts
receivable, both trade and non-trade, of the Business;

(c) Equipment and Other Personal Property Leases. The leases and rental
agreements in respect of equipment or other tangible personal property employed
in the Business, including, without limitation, those leases and agreements
described in Schedule 2.1(c);

(d) Inventory. All Inventory, wherever located, including raw materials,
work-in-process, packaging, and finished goods, owned, produced by the Business
other than the Retained Inventory;

(e) Intellectual Property and Third Party Software. All Intellectual Property
and Third Party Software and other software used to operate the Business,
including, without limitation, the items set forth on Schedule 2.1(e), but
excluding the Intellectual Property owned by TWS;

(f) Permits and Governmental Authorizations. All permits and Governmental
Authorizations relating to the Business as of the close of business on the
Closing Date, including, without limitation, the items set forth on
Schedule 2.1(f), to the extent actually assignable or transferable;

(g) Contract Rights and Other Intangible Assets. All rights arising under or in
connection with all Assumed Contracts, claims against third parties, rights to
indemnification, purchase orders, sales orders, sale and distribution
agreements, supply and processing agreements and other instruments and
agreements relating to the Business, and all goodwill and going concern value
associated with the Business;

(h) Deposits and Expenses. All deposits and prepaid expenses of the Business to
the extent they relate to any Purchased Assets or Assumed Liabilities;

(i) Books and Records. All books and records (including all discs, tapes, and
other media-storage data and information) relating to the Business;

(j) Other Records, Manuals, and Documents. Seller’s right, title, and interest
in and to all of the following to the extent that they relate to the Business:
mailing lists, customer lists, supplier lists, vendor data, marketing
information, and procedures, sales and customer files, advertising and
promotional materials, current product material, equipment maintenance records,
warranty information, records of plant operations and the source and disposition
of materials used and produced in such plants, standard forms of documents,
manuals of operations or business procedures and other similar procedures, and
all other information of Seller relating to the Business; and

(k) Insurance Claims. The amount of any proceeds received by Seller under any
policy of insurance covering the Purchased Assets or the Business as a result of
any claim made against such policies of insurance due to damage to the Purchased
Assets or the Business prior to the Closing Date that is paid after the date of
this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.2 Excluded Assets. Notwithstanding anything to the contrary contained
in Section 2.1, the following assets and rights are not Purchased Assets and
will be retained by Seller (collectively, the “Excluded Assets”):

(a) Consideration. The consideration delivered by Purchaser to Seller pursuant
to this Agreement;

(b) Entity Franchise. Seller’s franchise to be a corporation, its registration
documents, minute books, if any, and other records having exclusively to do with
such Seller’s incorporation and capitalization; provided, however, that
Purchaser shall have reasonable access to such books and records and may make
excerpts therefrom and copies thereof;

(c) Insurance Policies. All property, casualty, and individual life insurance
policies owned or obtained by Seller on behalf of the Business;

(d) Tax Records and Refunds. All Tax Returns and Tax records of Seller and all
Tax deposits, Tax refunds or prepaid Taxes of Seller; provided, however, that
Seller shall provide copies of such Tax Returns and Tax records to Purchaser
prior to the Closing (or, in the case of any Tax Return filed after the Closing,
as soon as practical after the filing of such Tax Return);

(e) Equity Interests. Any and all equity interests issued by Seller;

(f) Cash and Cash Equivalents. All cash and cash equivalents of Seller as of the
Closing Date, the accounts of Seller with any bank, savings and loan or other
financial institution;

(g) Accounts Receivable. All notes and other Debt of an Affiliate payable to
Seller, including, but not limited to, those listed on Schedule 2.2(g)(i), and
those accounts receivable listed on Schedule 2.2(g)(ii) (including those
customer accounts that, as of the Closing Date, remain unpaid for a period in
excess of 90 days after Seller’s shipment date, unless such customer’s accounts
(i) have contractual terms in excess of 90 days and (ii) have paid outstanding
invoices within such contractually extended terms) all of which accounts
receivable are not included in the calculation of Net Working Capital;

(h) Real Property. All real property owned directly or indirectly by Seller or
any Seller Affiliate, which real property includes the transformers located on
the property where the Business currently is operated;

(i) Retained Inventory. The specific inventory identified on Schedule 2.2(i)
(the “Retained Inventory”); and

(j) T&W Stamping Assets. The assets owned by Transue &Williams Stamping Co.,
Inc., an Affiliate of Seller (“TWS”), that, to the extent necessary, will be
made available to Purchaser through the Transition Services Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.3 Assumption of Liabilities.

(a) At the closing, Purchaser shall assume and become responsible for, and shall
thereafter pay, perform, and discharge as and when due, only the following
liabilities (collectively, the “Assumed Liabilities”):

(i) Seller’s trade payables related to the Business reflected on the October 31,
2010 unaudited interim balance sheet included in the Financial Statements of
Seller plus those incurred in the Ordinary Course of Business by the Business
since the date of such balance sheet consistent with past practices of Seller;

(ii) those certain accrued expenses (other than expenses that are Retained
Liabilities) of Seller related directly to the operation of the Business set
forth in the accounts listed on Schedule 2.3(a)(ii); and

(iii) all liabilities and obligations of Seller arising on or after the Closing
Date under the Contracts listed on Schedule 2.3(a)(iii) (the “Assumed
Contracts”), other than Retained Liabilities under Section 2.2(b)(vi) and
(xiii).

(b) Notwithstanding anything to the contrary contained in Section 2.3(a),
Purchaser shall not assume, and shall have no liability under or by reason of
this Agreement for any obligations, duties, or liabilities relating to Seller’s
operation of the Business other than the Assumed Liabilities, including, without
limitation, any of the following (collectively, the “Retained Liabilities”):

(i) all accrued expenses of Seller not included in Section 2.3(a)(ii), including
the accounts set forth on Schedule 2.3(b)(i);

(ii) any liability related to Benefit Plans of Seller, including, but not
limited to, contributions, obligations, or the Withdrawal Liability related to
the Pension Trust;

(iii) any product liability or warranty claims (express or implied) of third
parties (including any Affiliate of Seller) arising out of or relating to
products manufactured, provided, or sold by Seller prior to the Closing Date;

(iv) any liability under any Assumed Contract that arises out of or relates to
any breach or violation that occurred prior to the Closing Date;

(v) any liability that arises out of or relates to obligations for the repayment
of Debt by Seller or any Affiliate;

(vi) any liability under any Contract that is not an Assumed Contract;

(vii) any liability for COBRA continuation for any employee of Seller with a
qualifying event prior to the Closing Date;

 

4



--------------------------------------------------------------------------------

(viii) any liability for workers’ compensation claims incurred prior to the
Closing Date that were not processed by Seller in compliance with the Ohio
Bureau of Workers’ Compensation State Fund Program, or for any deductibles or
other payments associated with non-traditional Ohio Bureau of Workers’
Compensation State Fund Programs, if any, incurred prior to the Closing Date;

(ix) any liability of Seller arising from or relating to any claim or proceeding
against Seller pending on or incurred prior to the Closing Date, including,
without limitation, those proceedings set forth on Schedule 5.8;

(x) except as provided in Section 3.5, any liability of Seller or any
shareholder of Seller for the payment of any Tax, including, without limitation,
for the Taxes (A) of any other Person, whether as transferee, successor, by
contract or otherwise, and (B) resulting from, or arising in connection with,
the transactions contemplated by this Agreement, and (C) Taxes with respect to
the Purchased Assets arising on or prior to the Closing Date or with respect to
any Tax periods (or portions thereof) ending on or prior to the Closing Date;

(xi) any liability or obligation of any Person relating to an Environmental
Condition relating to the Business, the West Ely Street Facility or any Former
Property that arises out of or relates to any action that occurred prior to the
Closing Date;

(xii) any liability of Seller to any Affiliate of Seller or any Affiliate of any
Shareholder, including but not limited to any liability arising out of or
related to any loans, management fees, and any accrued interest related thereto,
from or owed to any Affiliate of Seller or any Affiliate of any Shareholder; or

(xiii) any liability under any Assumed Contract, other than a customer or
supplier open purchaser order entered into in the Ordinary Course of Business,
if either (A) Seller shall not have obtained or (B) Purchaser shall not have
waived in writing Seller’s obligation hereunder to obtain, on or prior to the
Closing Date, any consent required to be obtained by the terms of such Assumed
Contract from any Person with respect to the assignment or delegation to
Purchaser of any rights or obligations under such Assumed Contract.

ARTICLE 3 PURCHASE PRICE AND PRORATIONS OF CERTAIN LIABILITIES

Section 3.1 Purchase Price.

(a) In full consideration for the Purchased Assets, assumption of Assumed
Liabilities as of the Closing Date, and for the other promises and covenants
contained herein and in the other agreements to be delivered by Seller
hereunder, subject to adjustment as provided in Section 3.2, at the Closing,
Purchaser shall pay to Seller an aggregate amount in cash equal to
(i) twenty-three million, six hundred twelve thousand dollars ($23,612,000) (the
“Purchase Price”); minus (ii) the amount of the Escrow Funds; minus (iii) the
amount of the Pension Trust Escrow Fund; minus (iv) the amount

 

5



--------------------------------------------------------------------------------

of the Insurance Escrow Fund; minus (v) the aggregate amount of the Debt
Payments; and plus or minus, as the case may be, (vi) the Initial Working
Capital Adjustment (the resulting amount is referred to as the “Closing Date
Payment”).

(b) Seller shall have obtained from each obligee to the Debt of Seller, and in
any event any secured party set forth on Schedule 5.10(b), a payoff letter
and/or lien release letter (the “Debt Payoff Letters”). Such letter shall
include (i) the total amount of Debt (including all principal, interest,
premium, prepayment penalties, and other fees owing on such amounts) owed by
Seller to such obligee as of the date of the letter and a per diem amount
through the Closing Date, (ii) payment instructions for wire transfer of such
amount on the Closing Date, and (iii) if applicable, confirmation that the
obligee shall terminate any lien filings relating to such Debt of Seller upon
payment of the amount specified in such letter.

(c) On the Closing Date, Purchaser will:

(i) remit $1,676,000 (the “Escrow Funds”) to an escrow account (“Escrow
Account”) to be held by Wells Fargo Bank, National Association, as agent (the
“Escrow Agent”), pursuant to the terms and conditions of an escrow agreement
among Purchaser, Seller, and the Escrow Agent, in a form and substance
reasonably satisfactory to the Escrow Agent, Purchaser and Seller (the “Escrow
Agreement”);

(ii) remit, on behalf of Seller, the aggregate amounts specified in the Debt
Payoff Letters directly to each obligee thereof in accordance with the terms of
each such letter (such amounts, in the aggregate, the “Debt Payments”);

(iii) remit to Seller the Closing Date Payment by wire transfer of immediately
available funds, to an account or accounts designated by Seller not less than
five (5) days prior to the Closing Date; and

(iv) remit $1,112,000 (the “Pension Trust Escrow Fund”) to a separate escrow
account (“Pension Trust Escrow Account”) to be held by Escrow Agent, pursuant to
the terms and conditions of the Escrow Agreement, which Pension Trust Escrow
Fund, as adjusted, will be held solely for subsequent remittance to the
Boilermaker-Blacksmith National Pension Trust (“Pension Trust”).

(v) remit $60,000 (the “Insurance Escrow Fund”) to a separate escrow account
(“Insurance Escrow Account”) to be held by Escrow Agent, pursuant to the terms
and conditions of the Escrow Agreement, which Insurance Escrow Fund, as
adjusted, will be held solely for satisfaction of renewal premiums for the Tail
Insurance Policy.

(d) Pension Trust Withdrawal Liability.

(i) The parties acknowledge and agree that the Pension Trust Escrow Account has
been established for the purposes of paying, in full, in a single lump-

 

6



--------------------------------------------------------------------------------

sum payment, that amount that will be owing by Seller to the Pension Trust
solely as withdrawal liability attributable to Seller’s withdrawal from the
Pension Trust caused by the purchase and sale of assets provided for in this
Agreement (the “Withdrawal Liability”). Prior to the date of this Agreement, the
Pension Trust confirmed that, as of December 31, 2009, the amount of the
Withdrawal Liability was equal to the amount of the Pension Trust Escrow Fund.

(ii) Promptly after the Closing Seller will provide written notice to the
Pension Trust that Seller has withdrawn from the Pension Trust. Seller will then
permit the Pension Trust to undertake an audit of Seller’s payroll records to
(A) confirm that Seller contributed the proper amounts to the Pension Trust for
the years prior to the Closing (a “Compliance Audit”) and (B) permit the Pension
Trust to calculate the final amount of Seller’s Withdrawal Liability (a
“Confirmation Audit”). Seller will cooperate with the Pension Trust in order to
permit the audit to be undertaken and completed as expeditiously as possible.
Seller will keep Purchaser informed at all times during the process and will
provide Purchaser with copies of all notices provided to or by the Pension Trust
and all information exchanged with the Pension Trust during this process.

(iii) Upon completion of the Confirmation Audit and receipt of the Pension
Trust’s determination of the final amount of the Withdrawal Liability as of the
Closing Date, Seller will promptly notify Purchaser of that amount. To the
extent that the amount of the Pension Trust Escrow Fund exceeds such final
Withdrawal Liability, Seller and Purchaser will instruct the Escrow Agent to
release (A) to the Pension Trust the final Withdrawal Liability amount and
(B) to Purchaser any excess remaining in the Pension Trust Escrow Account after
the disbursement in clause (A) above. To the extent that such final Withdrawal
Liability exceeds the amount of the Pension Trust Escrow Funds, (x) Purchaser
will immediately deposit (within three (3) Business Days), by wire transfer of
immediately available funds, into the Pension Trust Escrow Account such
additional amount up to a total of $250,000 and (y) Seller will immediately
deposit (within three (3) Business Days), by wire transfer of immediately
available funds, in the Pension Trust Escrow Account such additional amount in
excess of $250,000, which Pension Trust Escrow Fund, as increased, then will be
released by the Escrow Agent to the Pension Trust.

(iv) Purchaser’s sole obligation will be to pay into the Pension Trust Escrow
Account any additional amount up to $250,000 determined pursuant to the
Confirmation Audit to be necessary to permit Seller to pay the final Withdrawal
Liability to the Pension Trust in full; provided, however, any amount determined
by the Pension Trust to be due and owing as a result of the Compliance Audit and
any amount determined by the Pension Trust to be due and owing as a result of
the Confirmation Audit that is in excess of $250,000 shall both be solely the
responsibility of Seller and shall be paid in full by Seller prior to any
release of the Pension Trust Escrow Account and prior to any payment obligation
of Purchaser pursuant to Section 3.1(d)(iii) accruing. Seller and Purchaser
acknowledge and agree that nothing in this Section 3.1(d) shall be

 

7



--------------------------------------------------------------------------------

deemed to be Purchaser’s assumption of any portion of the Withdrawal Liability,
which liability shall remain a Retained Liability payable by Seller directly to
the Pension Trust. Notwithstanding the foregoing, in the event that Purchaser
fails to make the payment set forth in Section 3.1(d)(iii) of the previous
paragraph, in addition to any other remedy available to Seller, Purchaser hereby
agrees that such amount will be disbursed to Seller from the Escrow Funds
deposited pursuant to Section 3.1(c)(i) to be used for Seller’s payment of the
Withdrawal Liability to the Pension Trust. Purchaser agrees that it shall
promptly replace any such funds disbursed by the Escrow Agent to Seller pursuant
to the foregoing sentence and that Seller will not be obligated to replace any
such funds.

(v) Purchaser and Seller acknowledge that Seller will have a ninety (90) day
period after it receives written notice from the Pension Trust of the amount of
Seller’s final Withdrawal Liability (the “Withdrawal Liability Notice”) in which
to notify the Pension Trust of its desire to contest the final Withdrawal
Liability determination. Seller will provide Purchaser with copies of all
notices, work papers and materials received from the Pension Trust relating to
its determination of the final Withdrawal Liability. Purchaser will have the
right, to be exercised by written notice to Seller within eighty (80) days after
Seller has received the Withdrawal Liability Notice, to demand that Seller file
an objection with the Pension Trust to such final determination and, if such
notice is given, Seller agrees to timely file such objection and to cooperate
with Purchaser in discussions with the Pension Trust and with respect to any
arbitration and/or court proceeding involving and/or settlement of such final
Withdrawal Liability. Purchaser will be responsible for any and all costs and
expenses, including those incurred by Seller, with respect to the filing of the
objection and the contesting of such determination if such objection was made at
Purchaser’s request; provided, however, if the final determination of the
Withdrawal Liability results in a payment by Purchaser of additional funds into
the Pension Trust Escrow Account, then any and all of such costs and expenses
shall be shared equally between Seller and Purchaser.

(vi) Any payments relating to the final Withdrawal Liability will be treated as
adjustments to the Final Purchase Price.

(e) Tail Insurance Policy Renewals.

(i) The parties acknowledge and agree that the Insurance Escrow Account has been
established for the purposes of reimbursing Seller for the payment, in full, of
the premiums for four (4) annual renewals of the Tail Insurance Policy or
replacement policies for the Tail Insurance Policy, as applicable (each a
“Renewal Premium”).

(ii) Prior to the expiration of the Tail Insurance Policy bound and paid for by
Seller on the Closing Date (as required in Section 7.7 below), and on each of
the following three (3) anniversary dates thereof (in each case, prior to the
expiration of the then expiring term), Seller shall solicit from the current

 

8



--------------------------------------------------------------------------------

underwriter or replacement underwriters a one (1) year renewal policy on
identical terms to the Tail Insurance Policy (such that there will be a total of
five (5) years coverage commencing as of the Closing Date). To the extent
identical terms are not available, Seller may deviate from the terms of the
existing Tail Insurance Policy only with Purchaser’s prior written consent
(which consent will not be unreasonably withheld, delayed or conditioned). Prior
to the expiration of each then current term, Seller shall pay in full the
Renewal Premium for the replacement Tail Insurance Policy for such year. Seller
will keep Purchaser informed at all times during the process and will provide
Purchaser with copies of all renewal notices or policy quotes received by Seller
and all information exchanged with any insurance underwriter during this
process.

(iii) Upon payment of each Renewal Premium, Seller will promptly provide
Purchaser and the Escrow Agent with evidence of the renewal Tail Insurance
Policy and of the amount of the premium paid, upon receipt of which the Escrow
Agent will disburse to Seller from the Insurance Escrow Fund in accordance with
the terms of the Escrow Agreement the amount of such premium paid up to a
maximum reimbursement of $15,000 for each renewal. To the extent that at any
time prior to the termination of the Insurance Escrow Account, the amount of the
Insurance Escrow Fund does not equal at least the sum of (A) the most recent
Renewal Premium amount multiplied by (B) the number of unpaid remaining Renewal
Premiums (not to exceed four (4)), Seller will immediately deposit (within three
(3) Business Days), by wire transfer of immediately available funds, into the
Insurance Escrow Account the additional amount as needed to satisfy such
deficiency.

(iv) In the event that Seller has not provided Purchaser with evidence of
payment of the Renewal Premium for any replacement Tail Insurance Policy at
least thirty (30) days prior to the expiration of the then existing Tail
Insurance Policy, then Seller hereby agrees that, at Purchaser’s election and
notice to Seller, the amount of such Renewal Premium will be disbursed to
Purchaser from the Insurance Escrow Fund and Purchaser shall directly pay such
Renewal Premium in order to secure such replacement Tail Insurance Policy.
Purchaser’s election to pay any Renewal Premium on behalf of Seller pursuant to
this Section 3.1(e)(iv) shall not limit Purchaser’s right to pursue any other
remedy available to Purchaser arising out of Seller’s breach of its obligation
to make such payment.

Section 3.2 Working Capital Adjustment.

(a) Physical Inventory. Prior to the Closing Date, Purchaser and Seller shall
have conducted a joint physical count of all Inventory owned by Seller (the
“Physical Inventory”). The parties shall establish an agreed-upon value for the
Inventory measured as of the Closing Date based on such Physical Inventory and
Seller’s completion, to the reasonable satisfaction of Purchaser, of (i) a
subsequent inventory valuation to include raw materials, work-in progress, and
finished goods, with such valuation utilizing direct labor and factory overhead
costs, as historically applied, based on Seller’s fiscal year ended October 31,
2010 final accounts, (ii) a roll-forward of such inventory valuation

 

9



--------------------------------------------------------------------------------

from the Physical Inventory to the Closing Date, which roll-forward shall
provide adequate “audit trail” detail to enable Purchaser to review and validate
the accuracy of such roll-forward, and (iii) only in the event Seller and
Purchaser cannot achieve the desired outcome from the roll-forward procedure to
their mutual satisfaction, a second join physical inventory as of the Closing
Date. Such Closing Date valuation shall include an adjustment to reflect
excess/slow-moving and obsolete inventory, which adjustment includes a reserve
of $146,716 plus the Retained Inventory of $324,425 as set forth on Schedule
2.2(i). No further adjustment shall be made to Inventory for excess, obsolete,
slow moving or otherwise unsalable inventory.

(b) Estimated Net Working Capital Calculation. On the Closing Date, Seller shall
prepare and deliver to Purchaser an estimated balance sheet as of the Closing
Date (the “Estimated Working Capital Statement”) setting forth Seller’s good
faith estimation of the Net Working Capital of Seller as of the Closing Date
(the “Estimated Closing Working Capital”). In determining the Estimated Closing
Working Capital, the parties agree that the Inventory value shall be determined
as provided in Section 3.2(a) above and both parties will exercise their
reasonable best efforts to ensure that such Inventory value is as close to a
final valuation as is practical under the circumstances. In no event, however,
will the methodology used to calculate labor and overhead be subject to any
post-Closing revision. In the event the Estimated Closing Working Capital is
less than $3,434,967 (the “Target Working Capital”), the Purchase Price will be
decreased, on a dollar for dollar basis, by the amount of such shortfall. In the
event the Estimated Closing Working Capital exceeds the Target Working Capital,
the Purchase Price will be increased, on a dollar for dollar basis, by the
amount of such excess. The resulting shortfall or excess is referred to as the
“Initial Working Capital Adjustment”.

(c) Closing Date Working Capital Schedule. On or before sixty (60) days
following the Closing Date, Purchaser will prepare and deliver to Seller a
statement (the “Closing Date Working Capital Statement”) setting forth
Purchaser’s computation of the Net Working Capital of Seller as of the Closing
Date (the “Closing Date Working Capital”), using a final Inventory value as
determined in accordance with Section 3.2(a) above. The Closing Date Working
Capital will be determined in a manner consistent with determination of the
Estimated Working Capital as set forth on Schedule 3.2(c). During such period,
Seller will provide Purchaser and its representatives with access to all records
necessary to prepare the Closing Date Working Capital Statement and the
computations therein retained by Seller, if any.

(d) Review of Closing Date Working Capital Statement; Disputes.

(i) Upon receipt of the Closing Date Working Capital Statement, Seller (together
with Seller’s professional advisors) will have the right during the succeeding
fifteen (15) day period (the “Review Period”) to examine all information
contained in the books and records used to prepare the Closing Date Working
Capital Statement. Purchaser will provide to Seller and its professional
advisors reasonable access to the work papers used to prepare the Closing Date
Working Capital Statement during normal business hours.

 

10



--------------------------------------------------------------------------------

(ii) If Seller disagrees with the calculation of the Closing Date Working
Capital set forth in the Closing Date Working Capital Statement, it must notify
Purchaser in writing on or before the last day of the Review Period, setting
forth a specific description of Seller’s objection(s), the amount of the
adjustment which Seller believes should be made to each item to which it
objects, and a detailed description of the basis for Seller’s disagreement
therewith (such notice, a “Notice of Disagreement”). In the event that Seller
does not provide a Notice of Disagreement in accordance with the terms above on
or before the last day of the Review Period or Seller affirmatively notifies
Purchaser in writing that Seller agrees with the calculation of the Closing Date
Working Capital set forth on the Closing Date Working Capital Statement, Seller
will be deemed to have accepted the Closing Date Working Capital Statement
delivered by Purchaser and the calculation of the Closing Date Working Capital
set forth therein will be final, binding, and conclusive for all purposes
hereunder.

(e) Determination of Final Net Working Capital.

(i) If Seller does provide a Notice of Disagreement in accordance with the terms
above on a timely basis, Purchaser and Seller will use their respective best
efforts for a period of fifteen (15) days (or such longer period as they may
mutually agree in writing, the “Private Resolution Period”) to resolve any
disagreements with respect to the calculation of Closing Date Working Capital.
The objections set forth in the Notice of Disagreement that are resolved by
Seller and Purchaser in accordance with this Section 3.2(e)(i) will collectively
be referred to herein as the “Resolved Objections” and the Closing Date Working
Capital Statement will be adjusted to reflect any Resolved Objections.

(ii) If, at the end of the Private Resolution Period, Seller and Purchaser are
unable to resolve all of the objections set forth in the Notice of Disagreement,
Seller and Purchaser will jointly engage Meaden & Moore LLP or another local
accounting firm mutually acceptable to Purchaser and Seller (the “Independent
Auditors”) within five (5) days of the end of the Private Resolution Period to
resolve any remaining disagreements. Seller and Purchaser must jointly submit a
listing of the objections set forth in the Notice of Disagreement that remain
outstanding (collectively, the “Differences”), together with a statement of the
facts submitted by Seller and Purchaser, respectively, and such arguments as
either of them chooses to make in connection therewith (each such a “Statement
of Claims”), in writing to the Independent Auditors within ten (10) days after
the Independent Auditors’ engagement.

(iii) The Independent Auditors, acting as experts and not as arbitrators, will
review the Differences and the Statement of Claims. The Independent Auditors
will determine, within fifteen (15) days of the date on which such dispute is
referred, based on the requirements set forth in this Article 3 and only with
respect to the Differences and Statement of Claims timely submitted to the
Independent Auditors, what adjustments (if any) to the Closing Date Working
Capital Statement are required in order for it to accurately set forth the Net

 

11



--------------------------------------------------------------------------------

Working Capital of Seller as of the Closing Date. For purposes of this
Section 3.2(e), the parties will share ratably the fees and expenses of the
Independent Auditors as follows: (A) if the Independent Auditors resolve all of
the remaining Differences in favor of Seller, Purchaser will be responsible for
all of the fees and expenses of the Independent Auditors, (B) if the Independent
Auditors resolve all of the remaining Differences in favor of Purchaser, Seller
will be responsible for all of the fees and expenses of the Independent
Auditors, or (C) if the Independent Auditors resolve some of the Differences in
favor of Seller and the rest of the Differences in favor of Purchaser, each of
Purchaser and Seller will share the fees and expenses of the Independent
Auditors equally. The determination of the Independent Auditors, solely as it
relates to the Closing Date Working Capital Statement, will be final,
conclusive, and binding on the parties. The accepted or finally determined
Closing Date Working Capital Schedule (whether determined pursuant to
Section 3.2(d)(ii) or this Section 3.2(e)) is referred to as the “Final Working
Capital Schedule.” The date on which the Closing Date Working Capital of Seller
is finally determined in accordance with this Section 3.2 is hereinafter
referred to as the “Settlement Date.”

(f) If the Final Working Capital Statement shows the Closing Date Working
Capital is less than the Estimated Closing Working Capital, the Purchase Price
will be decreased, on a dollar for dollar basis, by the amount of such
shortfall. If the Final Working Capital Statement shows the Closing Date Working
Capital exceeds the Estimated Closing Working Capital, the Purchase Price will
be increased, on a dollar for dollar basis, by the amount of such excess. All
such payments required to be made pursuant to this Section 3.2(f) (i) by Seller,
shall be paid to Purchaser out of the Escrow Funds upon the delivery of a joint
written instruction from Seller and Purchaser to the Escrow Agent pursuant to
terms of the Escrow Agreement, or (ii) by Purchaser, shall be made to Seller by
wire transfer of immediately available funds. Any such payment by Seller or
Purchaser, as the case may be, shall be made no later than two (2) Business Days
following the Settlement Date. The Purchase Price after final adjustment for the
changes, if any, provided for in Section 3.2(b) and this Section 3.2(f) shall be
referred to as the “Final Purchase Price.”

Section 3.3 Prorations. The following prorations relating to the Purchased
Assets will be made as of the Closing Date, with Seller liable to the extent
such items relate to any time period up to and including the Closing Date and
Purchaser liable to the extent such items relate to periods subsequent to the
Closing Date.

(a) The amount of charges for sewer, water, fuel, telephone, electricity,
natural gas, and other utilities for the West Ely Street Facility; provided that
if practicable, meter readings will be taken at the Closing Date and the
respective obligations of the parties determined in accordance with such
readings.

(b) If any item described in this Section 3.3 cannot be prorated, adjusted or
determined as of the Closing Date, then it shall be separately prorated,
adjusted, determined, and paid by the responsible party as soon as practicable
following the Closing Date.

 

12



--------------------------------------------------------------------------------

(c) If any of the foregoing proration amounts cannot be determined as of the
Closing Date due to final bills therefore not being issued as of the Closing
Date, the parties will prorate such items as and when the actual bills therefore
are issued to the appropriate party. The party owing amounts to the other by
means of such prorations shall pay the same within thirty (30) days following
such proration.

Section 3.4 Allocation of Purchase Price. The parties agree that the aggregate
Final Purchase Price (including the assumption by Purchaser of the Assumed
Liabilities and all other capitalized costs) will be allocated among the
Purchased Assets for Tax purposes in accordance with Schedule 3.4 attached
hereto. Purchaser and Seller will follow and use such allocation in all Tax
Returns, filings, or other related reports made by any of them to any
governmental agencies. To the extent that disclosures of this allocation are
required to be made by the parties to the IRS under the provisions of
Section 1060 of the Code, or any regulations thereunder, Purchaser and Seller
will disclose such reports to the other party prior to filing them with the IRS.

Section 3.5 Sales and Transfer Taxes. Seller and Purchaser agree that the cost
of any sales, use, stamp, registration, transfer or other Tax or recording fees
and charges imposed on Seller or Purchaser by any Governmental Authority as a
result of the sale of the Purchased Assets or the consummation of the
transactions contemplated by this Agreement shall be paid by the party incurring
such Tax, recording fee or charge.

ARTICLE 4 CLOSING

Section 4.1 Closing. The consummation of the transactions provided for in this
Agreement (the “Closing”) shall take place at the offices of Benesch,
Friedlander, Coplan & Aronoff, LLP, 200 Public Square, Suite 2300, Cleveland,
Ohio 44114, simultaneously with the execution and delivery of this Agreement, or
at such other time and place as the parties may agree upon in writing (the
“Closing Date”).

ARTICLE 5 REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF SELLER

Seller represents and warrants to Purchaser as follows:

Section 5.1 Organization and Standing. Seller is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Ohio, with full power and authority to conduct its business as and where now
conducted, to own or use its properties at and where now owned or used by it,
and to perform all its obligations under the Contracts to which Seller is a
party. Seller is not qualified to do business as a foreign entity in any
jurisdiction other than the State of Ohio, which is the only jurisdiction in
which the property owned or used by it, or the nature of the Business conducted
by it, requires such qualification. The Shareholders are the only shareholders
of Seller.

Section 5.2 Authority; Consents.

(a) The execution, delivery, and consummation of this Agreement by Seller has
been duly authorized by its directors and shareholders in accordance with all
applicable Legal Requirements and the organizational documents of Seller, and at
the

 

13



--------------------------------------------------------------------------------

Closing Date no further action will be necessary on the part of Seller to make
this Agreement valid and binding on Seller and enforceable against Seller in
accordance with its terms, except to the extent that enforcement of the rights
and remedies created hereby may be affected by bankruptcy, reorganization,
moratorium, insolvency, public policy, and similar laws of general application
affecting the rights and remedies of creditors and by general equity principles.

(b) Except as set forth on Schedule 5.2, the execution, delivery, and
consummation of this Agreement by Seller (i) is not contrary to the Articles of
Incorporation, as amended, or the Regulations of Seller, (ii) does not now and
will not, with the passage of time, the giving of notice or otherwise, result in
a violation or breach of, or constitute a default under, any term or provision
of any material indenture, mortgage, deed of trust, lease, instrument, order,
judgment, decree, rule, regulation, law, contract, agreement, or any other
material restriction to which Seller is a party or to which any of the Purchased
Assets is subject or bound, (iii) will not result in the creation of any
Encumbrance on any of the Purchased Assets, and (iv) will not result in any
acceleration or termination of any material loan or security interest agreement
to which Seller is a party or to which Seller or any of the Purchased Assets is
subject or bound. Except as may be listed on Schedule 5.2, no approval or
consent of any Person is or was required to be obtained by Seller for the
authorization of this Agreement or the consummation by Seller of the
transactions contemplated in this Agreement.

Section 5.3 Investments in Other Entities. Seller does not have any direct or
indirect equity interest, or Debt convertible into any equity interest, in any
entity, corporation, or otherwise, or any right, warrant, or option to acquire
any such interest.

Section 5.4 Real Property.

(a) Seller does not own any Real Property. Except as set forth on Schedule
5.4(a), the West Ely Street Facility is the only Real Property occupied or used
by Seller. Seller has delivered to Purchaser a complete and correct copy of the
Existing West Ely Street Facility Lease. Seller is not in breach of any terms of
the Existing West Ely Street Facility Lease.

(b) Except as set forth on Schedule 5.4(b):

(i) there is no condemnation or eminent domain proceeding of any kind pending
or, to the Knowledge of Seller, threatened against the West Ely Street Facility;

(ii) to the Knowledge of Seller, the West Ely Street Facility does not violate,
and all improvements are constructed in compliance with, all applicable Legal
Requirements;

(iii) Seller has obtained all licenses, permits, building permits and occupancy
permits that are required by the Legal Requirements to permit the use and
occupancy of the West Ely Street Facility as presently used by Seller in
connection with the Business;

 

14



--------------------------------------------------------------------------------

(iv) there are no outstanding variances or special use permits affecting the
West Ely Street Facility or its uses;

(v) no notice of a violation of any Legal Requirements, or of any covenant,
condition, easement, or restriction affecting the West Ely Street Facility or
relating to its use or occupancy has been received by Seller;

(vi) Seller has no Knowledge of any increase in the applicable rate for any
utility service being furnished to the West Ely Street Facility from the rate in
effect with respect to the most recent bill that Seller has received for such
service;

(vii) Seller has no Knowledge of improvements made or contemplated to be made by
any public or private authority, the costs of which are to be assessed as
special taxes or charges against the West Ely Street Facility, and there are no
present assessments;

(viii) to the Knowledge of Seller, all improvements constituting the West Ely
Street Facility are without structural defects, were constructed in conformity
with all plans and specifications, are located entirely within the boundary
lines of the West Ely Street Facility and do not encroach upon any street or
land of others;

(ix) to the Knowledge of Seller, the West Ely Street Facility either (A) is
freely accessible directly from all public streets on which it abuts, or
(B) uses adjoining private land to access the same in accordance with valid
public easements, and in either case there is no condition which would result in
the termination of such access;

(x) to the Knowledge of Seller, there are no boundary, water drainage, or flood
plain disputes with the owners of any premises adjacent to the West Ely Street
Facility or any Governmental Authority and there is no dispute involving former
owners of the West Ely Street Facility or any Governmental Authority;

(xi) Seller has no notice of outstanding requirements or recommendations by the
insurance companies who issued the insurance policies insuring the West Ely
Street Facility, or by any board of fire underwriters or other body exercising
similar functions requiring or recommending any repairs or work to be done on
the West Ely Street Facility; and

(xii) except for the Existing West Ely Street Facility Lease, which shall be
terminated at the Closing, and the proposed Lease Agreement with Purchaser,
there are no leases or tenancies affecting the West Ely Street Facility.

Section 5.5 Environmental Matters.

(a) Except as set forth on Schedule 5.5:

 

15



--------------------------------------------------------------------------------

(i) to the Knowledge of Seller, Seller and the West Ely Street Facility are, and
at all times prior to Closing have been, in full compliance with all
Environmental Laws;

(ii) to the Knowledge of Seller, neither Seller, any Affiliate of Seller, nor
any predecessors, agents, licensees, tenants, or subtenants of Seller have
caused or allowed any Contaminant to be used, manufactured, handled, generated,
treated, stored, accumulated, placed, processed, or Released (other than in
accordance with Environmental Laws) in its operations, on or off-site of the
West Ely Street Facility or any other Real Property used at any time by Seller
or any Person for whose conduct Seller is or may be held responsible in
violation of Environmental Laws (“Former Property”);

(iii) neither Seller nor the West Ely Street Facility or, to the Knowledge of
Seller, any Former Property is the subject of any written claim, demand, notice,
order, decree or agreement regarding any Environmental Condition;

(iv) neither Seller nor the West Ely Street Facility or, to the Knowledge of
Seller, any Former Property nor any Person for whose conduct Seller may be held
responsible is subject to any contingent liability in connection with any
Environmental Condition; and

(v) to the Knowledge of Seller, no flood has occurred at or affected the West
Ely Street Facility since January 1, 1996.

(b) To the Knowledge of Seller, except as set forth on Schedule 5.5:

(i) Seller has obtained all environmental, health and safety licenses, permits,
authorizations, consents, approvals, exemptions, registrations, and certificates
required under all applicable Environmental Laws (“Environmental Licenses”) and
made all notifications and filings necessary for the current use of the West Ely
Street Facility and for full operation of the Business as currently conducted;

(ii) all such Environmental Licenses are in full force and effect, in good
standing and Seller has made all notifications, filings and applications for
renewal of such Environmental Licenses on a timely basis, where necessary;

(iii) Seller, the West Ely Street Facility and the Former Property are, and at
all times have been, in full compliance with the terms and conditions of all
Environmental Licenses; and

(iv) No fact or facts exist which would render invalid or require an alteration
in any Environmental License currently in effect with respect to Seller, the
West Ely Street Facility, or the operation of the Business.

 

16



--------------------------------------------------------------------------------

(c) To the Knowledge of Seller, except as set forth on Schedule 5.5, there is
not now nor has there ever been, on, in, or under the West Ely Street Facility
or any Former Property:

(i) any generation, processing, treatment, storage, recycling, disposal or
arrangement therefor, of any “hazardous waste”;

(ii) any aboveground or underground storage tanks or surface impoundments;

(iii) any asbestos or asbestos-containing material; or

(iv) any PCBs in any hydraulic oils, transformers, capacitors or other
electrical equipment.

(d) Schedule 5.5 identifies, and Seller has provided Purchaser true and complete
copies of, all environmental assessments, audits, reports, studies, analyses,
correspondence, summaries, maps, photographs, tests and monitoring results
(completed or uncompleted) and all material written communications filed by
Seller or between Seller and any Governmental Authority or third parties that
are in Seller’s possession or control or were initiated by Seller or any
Affiliate of Seller with respect to Seller, the West Ely Street Facility, or, to
the Knowledge of Seller, any Former Property, dated in the prior ten (10) years
from the date of this Agreement arising under or relative to Environmental Laws,
including any orders, notices of violation, warning letters, or requests for
information with respect to Seller, all Environmental Licenses, the West Ely
Street Facility, or, to the Knowledge of Seller, any Former Property.

(e) Except as set forth on Schedule 5.5, to the Knowledge of Seller, there are
no past or present events, conditions, circumstances, activities, practices,
incidents, actions, or plans which have given rise to any liability or otherwise
form the basis of any claim, suit, action, demand, proceeding, penalty, fine,
hearing, notice of violation, directive or requirement to undertake any Remedial
Action under any Environmental Law, common law or otherwise, relating to Seller
or any Affiliate or predecessor of Seller or any Person for whose conduct Seller
is or may be held responsible.

(f) All Contaminants that have been removed from the West Ely Street Facility or
any Former Property have been handled, transported, transferred, stored,
treated, recycled, received, or disposed of in full compliance with all
Environmental Laws.

(g) Schedule 5.5 identifies all waste disposal, treatment and storage facilities
and transporters and Persons which, in the five (5) years preceding the date of
this Agreement, have arranged for the disposal of Contaminants which are
presently used by or which previously have been used by or arranged for use by
Seller or any Person for whose conduct Seller is or may be held responsible at
any time in the operation of the business of Seller or otherwise for disposal of
Contaminants.

Section 5.6 Title to and Condition of Purchased Assets.

.

 

17



--------------------------------------------------------------------------------

(a) Except as set forth on Schedule 5.6(a), Seller owns and possesses all right,
title, and interest in and to the Purchased Assets, including, without
limitation, good and merchantable title to all Purchased Assets, in each case
free and clear of all Encumbrances. Seller has and will have as of the Closing
Date the right, power, and capacity to convey, transfer, assign, and deliver the
Purchased Assets free and clear of all Encumbrances. Seller enjoys peaceful and
quiet possession of the Purchased Assets pursuant to or by all of the deeds,
bills of sale, leases, licenses, and other agreements under which it is
operating the Business. The Purchased Assets, together with the Excluded Assets,
comprise all of the assets reasonably necessary for the effective and efficient
operation of the Business as presently conducted. All obligations of Seller for
payment for work performed on the Purchased Assets prior to the date of this
Agreement that were due on or prior to such date have been paid in full, and any
obligations of Seller incurred for work scheduled to be performed on the
Purchased Assets prior to the Closing Date will be promptly paid by Seller when
due except for those that are not yet due and payable on or prior to the Closing
Date.

(b) Schedule 5.6(b) describes the ownership of each die maintained by Seller or
employed in the operation of the Business, and identifies whether such die is in
or out of service.

Section 5.7 Taxes.

(a) Seller has filed, and will file, on a timely basis, all Tax Returns required
to be filed by it accurately reflecting all Taxes owing to the United States or
any other government or any government subdivision, state, local, or foreign, or
any other Taxing authority. Seller has paid in full all Taxes for which it has
or may have liability, regardless of whether shown on a Tax Return. All such Tax
Returns are true, correct, and complete in all material respects and all
positions taken by Seller therein are supported by a reasonable basis. Seller
has no Knowledge of any unassessed Tax deficiency proposed or threatened against
Seller as a result of the operation of the Business. Seller is not currently the
beneficiary of any extension of time within which to file any Tax Return
required to be filed by Seller in respect to the Business or the Purchased
Assets.

(b) Seller (i) has been a validly electing qualified subchapter S corporation
(within the meaning of Sections 1361 and 1362 of the Code) at all times since
its formation, (ii) does not have any potential liability for any Tax under
Section 1374 of the Code, and (iii) has not acquired assets from another
corporation in a transaction in which Seller’s Tax basis was determined, in
whole or in part, by reference to the Tax basis of the acquired assets (or any
other property) in the hands of the transferor or acquired stock of any
corporation that is a qualified subchapter S subsidiary.

(c) There are no Encumbrances on any Purchased Assets as a result of any Tax
liabilities except for Taxes not yet due and payable. There are, and after the
date of this Agreement will be, no Tax deficiencies of any kind assessed against
or relating to Seller with respect to any Taxable period ending on or before the
Closing Date.

 

18



--------------------------------------------------------------------------------

(d) Seller has complied in all respects with all Legal Requirements relating to
the payment and withholding of Taxes, and Seller has, within the time and in the
manner prescribed by law, withheld and paid over to the proper governmental
authorities all amounts required to be so withheld and paid over under
applicable Legal Requirements.

(e) Seller is not a party to any action, audit or proceeding by any Taxing or
other Governmental Authority for the assessment or collection of Taxes and, to
the Knowledge of Seller, no such action has been proposed, threatened, or
asserted. Seller is not and will not, be liable for the Taxes of any other
Person as transferee or successor, by contract or otherwise. Seller is not a
“foreign person” pursuant to Section 1445 of the Code.

(f) There are no outstanding agreements or waivers extending the statutory
period of limitations applicable to any Tax Return of Seller for any Period and
Seller has not agreed to an extension of time with respect to a Tax assessment
or deficiency. Neither the IRS nor any state, local, or foreign Taxing authority
has audited any Tax Return filed by Seller within the past six (6) years.

(g) Seller is not a party to any Tax rulings or closing agreements. Schedule 5.7
sets forth all jurisdictions in which Seller has filed or will file Tax Returns
with respect to the Purchased Assets or the Business for each Taxable period, or
portion thereof, ending on or before the Closing Date. Seller has provided the
Purchaser with true and complete copies of Seller’s Tax Returns for all Taxable
periods beginning after October 31, 2005.

(h) There are no Tax sharing arrangements or similar arrangements (whether
written or oral) in effect that include Seller, and Seller has no liability to
any person with respect to any previously terminated Tax sharing agreement or
similar arrangement.

(i) No claim has ever been received by Seller from any Governmental Authority in
any jurisdiction where Seller does not file a Tax Return that Seller is, or may
be, subject to Taxation in that jurisdiction with respect to the Purchased
Assets or the Business.

(j) The unpaid Taxes of Seller with respect to the Purchased Assets and the
Business do not exceed the amount accrued for such Tax liability on the most
recent balance sheet contained in the Financial Statements or the New Monthly
Financial Statements, as adjusted for Seller’s Ordinary Course of Business
through the Closing Date in accordance with the past practice and custom of
Seller in filing its Tax Returns.

(k) Seller delivered to Buyer, or has used commercially reasonable efforts to
obtain, one or more certificates from the State of Ohio, the Ohio Department of
Jobs and Family Services and the Ohio Bureau of Workers’ Compensation indicating
the amount of Taxes, outstanding premiums, contributions, penalties and accrued
interest (if any) owed by Seller to, or assessed against Seller by, such
agencies prior to the Closing Date relating to Taxes in general or employer
contributions for unemployment insurance and

 

19



--------------------------------------------------------------------------------

workers’ compensation insurance pursuant to Chapters 4123 and 4141 of the Ohio
Revised Code.

Section 5.8 Litigation. Except as set forth on Schedule 5.8, there is no action,
suit, claim, demand, arbitration, or other proceeding or investigation,
administrative or judicial, pending or, to the Knowledge of Seller, threatened
against or affecting Seller or any of the Purchased Assets, including, without
limitation, any relating to so-called product liability. Except as set forth on
Schedule 5.8, Seller has not received notice that it is the subject of any
investigation of any Governmental Authority, and Seller is not subject to, nor
is it or has it been in default with respect to, any order, writ, injunction, or
decree of any Governmental Authority. Schedule 5.8 indicates which of the
matters listed are covered by valid insurance and the extent of such coverage.

Section 5.9 Financial Statements. Except as set forth on Schedule 5.9, the
Financial Statements delivered to Purchaser prior to the Closing Date, (a) have
been (or will be) prepared from the books and records of Seller; (b) are true,
accurate, and correct in all material respects; (c) present (or will present)
fairly the financial position of Seller, results of its operations and changes
in its financial position at and for the periods therein specified in all
material respects, (d) have been (or will be) prepared consistent with past
practices and in accordance with GAAP applied on a consistent basis, and
(e) with respect to all of the unaudited Financial Statements, include (or will
include) all adjustments, consisting only of normal recurring adjustments,
required for a fair presentation.

Section 5.10 Accounts Payable; Accrued Expenses; Indebtedness.

(a) Schedule 5.10(a) is a true and complete list of all trade accounts payable
and accrued expenses of Seller as of the date of the most recent month-end prior
to the date of this Agreement, including a description of the terms of payment
and whether such indebtedness is secured. Seller will deliver an updated
schedule of trade accounts payable as of the Closing Date.

(b) Schedule 5.10(b) is a true and complete list of all outstanding obligations
of Seller relating to Debt, including the amounts outstanding thereunder as of
the date of this Agreement.

Section 5.11 Transactions with Affiliates. Schedule 5.11 is a true and correct
list of any existing Contract or other business relationship between any
Affiliate of Seller and Seller (including the relationship of Seller with such
Affiliate). To the Knowledge of Seller, Schedule 5.11 also lists each interest
that any Seller Related Party owns, directly or indirectly, in any competitor of
the Business, or supplier, customer, lessor, lessee, or other third party with
whom Seller transacts business; provided, however, Schedule 5.11 shall not
include any interest owned, directly or indirectly, by a Seller Related Party in
securities of any Person that are listed on a national securities exchange or
are traded in the over-the-counter market if such securities owned comprise less
than five percent (5%) of the outstanding securities of such Person. Except as
set forth on Schedule 5.10(b), Seller has no Debt payable to any of its
Shareholders (or to a member of a Shareholder’s immediate family) in any amount
whatsoever other than for salaries

 

20



--------------------------------------------------------------------------------

payable to employees or for expenses incurred by employees on behalf of Seller
in the Ordinary Course of Business.

Section 5.12 Capital Expenditure Plans. Seller has no commitments for capital
expenditures.

Section 5.13 Absence of Undisclosed Liabilities. Except as set forth in the
Financial Statements or on Schedule 5.13, to the Knowledge of Seller, Seller is
not obligated for, nor are the Purchased Assets subject to, any liabilities or
adverse claims or obligations, absolute or contingent, except those current
trade payables incurred in the Ordinary Course of Business since the most recent
Verified Balance Sheet of Seller, and Seller is not in default with respect to
any terms or conditions of any liability or obligation.

Section 5.14 Customers. Schedule 5.14 sets forth the ten (10) largest customers
by dollar volume of Seller for the twelve (12) month period ended October 31,
2010. Except as set forth on Schedule 5.14, to the Knowledge of Seller, none of
such customers has substantially reduced or threatened to substantially reduce
its relationship with Seller. Except as set forth on Schedule 5.14, since
October 31, 2009, no customer has terminated any business relationship with
Seller. To the Knowledge of Seller, all historical customer information of the
Business and historical sales data of the Business provided to Purchaser is
true, accurate and complete.

Section 5.15 Suppliers. Schedule 5.15 sets forth a true and complete list of all
material suppliers of Seller, indicating any suppliers that may be a sole or
primary source supplier of raw materials, significant goods, equipment, or
services to Seller. Except as set forth on Schedule 5.15, to the Knowledge of
Seller, no supplier has increased or threatened to increase to any material
extent the pricing terms given to Seller, other than in the Ordinary Course of
Business, and Seller does not have any Knowledge that any of the foregoing is
likely to occur. Additionally, except as set forth on Schedule 5.15, to the
Knowledge of Seller, no supplier has terminated or threatened to terminate any
contractual or other business relationship with Seller, changed or threatened to
change to any material extent its product mix, delivery schedule, terms or
during the past twelve (12) months decreased or delayed internally its supply of
materials to Seller.

Section 5.16 Business Relations. Except as set forth on Schedule 5.16, Seller is
not required, in the Ordinary Course of Business, to provide any bonding or any
other financial security arrangements in connection with any transactions with
any customers or suppliers. Except as set forth on Schedule 5.16, Seller has not
received notice of any material disruption (including, without limitation,
delayed deliveries or allocations by suppliers) in the availability of any
materials, products, or services used in the Business.

Section 5.17 Material Contracts. Schedule 5.17 is a true, correct and complete
list of the following Contracts (the “Material Contracts”) to which Seller is a
party:

(a) any Contract (or group of related Contracts) that involves a commitment by
Seller in excess of $25,000 per annum or under which Seller could receive in
excess of $25,000 per annum, in each case which has a term in excess of one year
and is not terminable at the option of Seller upon no more than 30 days notice;

 

21



--------------------------------------------------------------------------------

(b) any Contract concerning a partnership or joint venture or investment in or
loan to any Person;

(c) any Contract (or group of related Contracts) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation;

(d) any Contract under which Seller has advanced or loaned any amount to any of
its current or former directors, officers, or employees;

(e) any Contract under which Seller has advanced or loaned any amount to any
other Person;

(f) any Contract under which Seller agreed to limit its ability to compete in
any line of business, to conduct business in any location, to solicit or conduct
business with any Person, or to hire any individual or group of individuals;

(g) any Contract obligating Seller to maintain the confidentiality of another
Person’s information;

(h) any Contract binding another Person to maintain the confidentiality of
Seller’s information, including, without limitation, any confidentiality
agreements entered into by other Persons who expressed interest in acquiring
Seller and were provided confidential information for review;

(i) any Contract for the employment or independent contractor status of any
individual on a full-time, part-time, consulting, or other basis;

(j) any Contract providing for the acquisition or disposition of assets of
Seller in excess of $25,000;

(k) any Contract providing for rebates or other contingent payments by Seller in
excess of $25,000;

(l) any Contract containing material indemnification obligations of Seller to
any Person, other than standard product warranties issued to customers in the
ordinary course of business; and

(m) any Contract, amendment, or supplement that individually or in the
aggregate, amounts to a material change to the terms of payment or payment
practices with respect to existing Contracts relating to a non-de minimis
portion (by dollar value or number of customers or number of suppliers) of
Seller’s accounts receivable or accounts payable.

With respect to each such Material Contract that is an Assumed Contract:
(A) such Material Contract is in full force and effect and is legal, valid,
binding on, and enforceable in all material respects against Seller, and to the
Knowledge of Seller, all other parties thereto; and (B) neither Seller, nor, to
the Knowledge of Seller, any other

 

22



--------------------------------------------------------------------------------

party thereto, is in material breach or default of such Material Contract, and
no event has occurred that with notice or lapse of time would constitute a
material breach or default of such Material Contract, or permit termination,
modification, or acceleration under such Material Contract. Schedule 5.17
includes a description of any consents or approvals required of third parties
under the terms of any of such Material Contracts for the consummation of the
transactions contemplated by this Agreement. A true, correct, and complete copy
of each written, and a description of each oral, Material Contract that is an
Assumed Contract so listed has been delivered to Purchaser or its counsel.

Section 5.18 Purchase Orders. Schedule 5.18 is a true and complete list of all
currently open purchase orders under which (a) Seller is or will become
obligated to pay any particular vendor an aggregate sum in excess of $25,000,
and (b) a customer of Seller is or will become obligated to pay Seller an
aggregate sum in excess of $25,000.

Section 5.19 Receivables.

(a) Schedule 5.19 contains a detailed aging schedule by customer for Seller as
of the date of the most recent month end prior to the date of this Agreement,
which is (and will be) a true, correct, and complete list of the accounts
receivable, both trade and non-trade, of Seller as of that date and Seller will
deliver an updated schedule as of the Closing Date. All accounts receivable
(other than those that are Excluded Assets) are in the aggregate collectible in
accordance with their terms at their recorded amounts, and such accounts
receivable represent valid claims that have arisen in the Ordinary Course of
Business. Except as set forth on Schedule 5.19, no set-offs exist respecting any
such accounts receivable.

(b) Seller does not have any installment contracts receivable as of the date of
this Agreement, and to the Knowledge of Seller will not have any installment
contracts receivable as of the Closing Date.

Section 5.20 Inventory. The analysis and information provided to Purchaser by
Seller on Schedule 3.2, pursuant to which information and analysis, the parties
determined the value of the Inventory for purposes of calculating Net Working
Capital, is true, accurate and complete in all material respects. Schedule 5.20
sets forth the amount and location of any consignment or other Inventory of
Seller that is located at a third party’s facility.

Section 5.21 Products and Warranties.

(a) The products sold by Seller conform to and meet or exceed the standards
required by all applicable customer specifications and Legal Requirements now in
effect and, to the Knowledge of Seller, there is no pending customer
specification revision or Legal Requirement which if adopted or enacted would
have a Material Adverse Effect on the Business.

(b) Seller has delivered to Purchaser a copy of Seller’s standard product
warranty and customer service policy, and except as set forth on Schedule 5.21
Seller has not provided any warranty to a customer or other third party that
materially varies from such standard warranty. Schedule 5.21 contains a
description of any warranty or product

 

23



--------------------------------------------------------------------------------

liability claims against Seller made since January 1, 2005. Except as may be
listed on Schedule 5.21, no claims of customers or others based on an alleged or
admitted defect of material, workmanship, or design or otherwise in, or in
respect of, Seller’s products are presently pending or, to the Knowledge of
Seller, threatened other than product warranty claims in the aggregate not in
excess of $25,000.

Section 5.22 Employment Matters.

(a) Except as set forth on Schedule 5.22, Seller is not a party to, participant
in, or bound by, any collective bargaining agreement, union contract or
employment, bonus, deferred compensation, insurance, profit sharing or similar
personnel arrangement, any equity purchase, option or other equity plans or
programs or any employee termination or severance arrangement.

(b) Except as set forth on Schedule 5.22, the employment by Seller of any Person
(whether or not there is a written employment agreement) may be terminated for
any reason whatsoever not inconsistent with current Legal Requirements, without
penalty or liability of any kind.

(c) Except as set forth on Schedule 5.22, there are no active, pending or, to
the Knowledge of Seller, threatened administrative, judicial, grievance or
arbitration proceedings under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Occupational Safety and Health Act, the National Labor
Relations Act, or any other Legal Requirement relating to employees of Seller.

(d) Except as set forth on Schedule 5.22, there is not pending or, to the
Knowledge of Seller, threatened, any strike, slowdown, picketing, work stoppage,
or other similar labor activity with respect to any employees of Seller.

Section 5.23 Employees.

(a) Schedule 5.23(a) is a true, correct and complete list of all non-union
employees working in the Business, their accrued vacation and sick pay, their
title and their compensation; and service credited for purposes of vesting and
eligibility to participate under any of Seller’s Benefit Plans. Seller has
furnished to Purchaser or its counsel an organizational chart of all non-union
employees of Seller with a description of operational and reporting structure.

(b) Schedule 5.23(b) is a true, correct and complete list of all union employees
working in the Business, their accrued vacation and sick pay, their title and
their compensation. Seller has furnished or made available to Purchaser or its
counsel an organizational chart of all union employees of Seller with a
description of operational and reporting structure.

Section 5.24 Employee Benefit Plans and Other Plans. Except as set forth on
Schedule 5.24, neither Seller nor any Controlled Group Member (as defined
below), directly or indirectly, maintains, sponsors, or has any obligation or
liability with respect to any “employee

 

24



--------------------------------------------------------------------------------

benefit pension plan” as defined in Section 3(1) of ERISA, any “employee welfare
benefit plan” as defined in Section 3(2) of ERISA, or any bonus, incentive,
deferred compensation, retiree medical, severance, fringe benefit, or other
benefit, plan, program, or arrangement (hereinafter referred collectively to as
the “Benefit Plans” and each individually as a “Benefit Plan”). For purposes of
this Agreement, “Controlled Group Member” means Seller and any Person which is
required to be aggregated with Seller under Sections 414(b), (c), (m) or (o) of
the Code. Except as set forth on Schedule 5.24:

(a) Each Benefit Plan has been maintained in accordance with its terms and all
applicable Legal Requirements.

(b) Each Benefit Plan and any trust created thereunder: (i) is, and has been, in
compliance with all the applicable requirements of ERISA and (ii) has satisfied
all of the applicable provisions of the Code.

(c) None of the Benefit Plans: (i) is subject to Title IV of ERISA, (ii) is a
“multiemployer plan” as described in Section 3(37) of ERISA or
Section 4001(a)(3) of ERISA, or (iii) provides retiree medical or retiree life
coverage for any employee or any beneficiary of any employee after the
employee’s termination or employment with Seller other than continuation
coverage required by applicable law, the cost of which is fully paid by the
former employee or his dependent.

(d) Full payment has been made of all amounts that Seller, or any Controlled
Group Member, is required, under applicable law or under the Benefit Plan, to
have paid up through and including the month in which the Closing Date shall
occur as a contribution or a benefit for all the Benefit Plans. All
contributions required to be made by, and all other liability of, Seller with
respect to the Benefit Plan for the periods covered by the Financial Statements
shall have been set forth on the appropriate Financial Statement in accordance
with GAAP. Benefits under the Benefit Plan are as represented and have not been
increased subsequent to the date as of which documents have been provided.

Section 5.25 Licenses and Permits. Seller possesses all franchises, licenses,
easements, permits, and other authorizations from Governmental Authorities and
from all other Persons that are necessary to permit it to engage in the Business
as presently conducted and to use and occupy the West Ely Street Facility as
such facility is presently being used and occupied. Such franchises, licenses,
permits, and other authorizations are listed on Schedule 5.25, and a true and
correct copy of each such franchise, license, permit, and other authorization
has been furnished to Purchaser or its counsel.

Section 5.26 Governmental Reports. Schedule 5.26 is a true and correct list of
all reports, if any, filed since January 1, 2007, by Seller with any
Governmental Authority, including, but not limited to, the Department of Labor,
Equal Employment Opportunity Commission, Federal Trade Commission, Department of
Justice, Internal Revenue Service and the Securities and Exchange Commission.
Seller has provided to Purchaser with complete copies of each item set forth on
Schedule 5.26.

 

25



--------------------------------------------------------------------------------

Section 5.27 Compliance with Laws. Seller is in compliance, in all material
respects, with, and has at all times been in compliance, in all material
respects, with all Legal Requirements affecting the Business and Seller’s
operations, including, without limitation, the Foreign Corrupt Practices Act.

Section 5.28 Intellectual Property.

(a) Except as set forth on Schedule 5.28, Seller owns all right, title, and
interest to (including, without limitation, the exclusive right to use and
license the same), or has the right to use pursuant to a valid and enforceable
license, all Intellectual Property used in or reasonably necessary for the
operation of the Business, as presently conducted, free and clear of any
Encumbrances (and without obligation to pay any royalty or other fees with
respect thereto). The Intellectual Property set forth on Schedule 2.1(e),
together with the Intellectual Property set forth on Schedule 2.2(j) to be
provided under the Transition Services Agreement, (x) constitutes all of the
Intellectual Property reasonably necessary for operation of the Business as
presently conducted, and (y) as presently used by the Business does not infringe
or violate any intellectual property rights of third parties. No item
constituting part of the Intellectual Property included in the Purchased Assets
has been registered with, filed in or issued by, as the case may be, the United
States Patent and Trademark Office, United States Copyright Office, or any other
Governmental Authority, domestic or foreign, or a duly accredited and
appropriate domain name registrar. Schedule 5.28 sets forth all license
agreements for the Third Party Software and Intellectual Property included in
the Purchased Assets that is used under license in the Business; and no notice
of any default has been received by Seller under any such license of
Intellectual Property which remains uncured and the execution, delivery or
performance of Seller’s obligations hereunder will not result in such a default.
Each such license agreement is (i) a legal, valid and binding obligation of
Seller and, to the Knowledge of Seller, each of the other parties thereto,
enforceable in accordance with the terms thereof and (ii) is assignable to
Purchaser at the Closing without the consent or approval of any third party.

(b) Except as set forth on Schedule 5.28, (i) there is no pending or, to the
Knowledge of Seller, threatened proceedings or litigation or other claims made
against Seller asserting the invalidity, misuse, or unenforceability of any of
such Intellectual Property included in the Purchased Assets, (ii) Seller has not
received any notice that the conduct of the Business has infringed,
misappropriated, or conflicted with, or infringes, misappropriates, or conflicts
with any intellectual property of another Person, (iii) to the Knowledge of
Seller, the Intellectual Property and Third Party Software or other software
owned by or licensed to Seller and included in the Purchased Assets has not been
infringed, misappropriated, or conflicted by any other Person, and (iv) none of
the Intellectual Property, Third Party Software, or other software owned by or
licensed to Seller and included in the Purchased Assets is, to the Knowledge of
Seller, subject to any outstanding order, decree, judgment, stipulation, or
agreement restricting the scope or use thereof.

(c) It will not be necessary to utilize any inventions, trade secrets, or
proprietary information of Seller’s current or former employees or consultants
made prior

 

26



--------------------------------------------------------------------------------

to or during their employment or engagement by Seller, except for inventions,
trade secrets, or proprietary information that have been assigned or licensed to
Seller. All intellectual property rights relating to products prepared or
developed by consultants for or to Seller, and any predecessor in interest, have
been properly assigned in full or licensed without restriction to Seller.

(d) Seller has the legal right to use all Third Party Software and other
software that is material to the conduct of the Business, and all such Third
Party Software and other software is being used by Seller in compliance, in all
material respects, with any applicable licenses.

Section 5.29 Powers of Attorney. Except as set forth on Schedule 5.29, Seller
has not given to any Person for any purpose any power of attorney (irrevocable
or otherwise) that is presently in effect.

Section 5.30 Insurance.

(a) Schedule 5.30 is a true and correct list of all the policies of insurance
covering the Business, Seller’s properties and/or the Purchased Assets that are
presently in force. All of such insurance policies are in full force and effect
and all premiums, retention amounts, and other related expenses due have been
paid, and Seller has not received any notice of cancellation with respect to any
of the policies. True and correct copies of such policies have been made
available to Purchaser or its counsel, along with any and all schedules,
historical exposure information, and loss information (including loss runs)
relating to such policies.

(b) Schedule 5.30 is a true and correct list of any material damage that has
occurred to the Purchased Assets or the Business since September 30, 2010,
indicating, in each case, whether such damage is covered by a policy of
insurance and the extent of any claim that has been made under such policy of
insurance. All proceeds received by Seller from such insurance policies as a
result of any claim set forth on Schedule 5.30 have been used solely for the
purpose of repairing or replacing such damaged Purchased Assets.

Section 5.31 Brokerage and Finder’s Fees. Except as set forth on Schedule 5.31,
Seller has not incurred, or will not incur upon the closing of the transactions
described in this Agreement, any liability to any broker, finder, or agent for
any brokerage fees, finder’s fees, or commissions with respect to the
transactions contemplated by this Agreement.

Section 5.32 Governing Documents. True, accurate, and complete copies of the
Articles of Incorporation and Regulations of Seller, as well as all similar
agreements governing the operation of Seller and/or its relationship with
Shareholders, together with all amendments thereto, have been delivered to
Purchaser or its counsel. Seller has furnished to Purchaser or its counsel the
record books of Seller and the same are accurate and complete, in all material
respects, and reflect all resolutions adopted and all actions taken, authorized,
or ratified by the shareholders or directors of Seller.

Section 5.33 No Changes. Except as set forth on Schedule 5.33, since August 31,
2010, Seller has conducted the Business only in the Ordinary Course of Business.
Without

 

27



--------------------------------------------------------------------------------

limiting the generality of the foregoing, except as disclosed on Schedule 5.33,
since August 31, 2010, there has not been:

(a) any material adverse change in the financial condition, assets, liabilities,
net worth, or business of Seller;

(b) to the Knowledge of Seller, any event, rule, law, or order imposed nor to
the Knowledge of Seller, threatened to be imposed, which would materially
adversely affect the financial condition, assets, liabilities, net worth, or
business of Seller;

(c) any damage, destruction, or loss (whether or not covered by insurance) in
the operating condition of a material portion of the Purchased Assets;

(d) any sale, assignment, sublease, termination (excluding any expiration in the
Ordinary Course of Business), or material modification of any Assumed Contract
of the type required by Section 5.17 above to be listed on Schedule 5.17;

(e) any mortgage, pledge, or subjection to Encumbrance of any kind of any of the
Purchased Assets;

(f) any strike, walkout, or labor trouble nor, to the Knowledge of Seller, has
any strike, walkout, or labor trouble been threatened;

(g) any commitment or liability to or agreement with any union or other labor
organization other than the Local No. 1603 International Brotherhood of
Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers AFL-CIO (the
“Boilermakers Union”);

(h) (i) any increase in the salaries or other compensation payable or to become
payable to, or any advance (excluding advances for ordinary business expenses)
or any increase in, or any addition to, other benefits (including without
limitation any bonus, profit-sharing, pension or other Benefit Plan) (A) to
which any of Seller’s officers or employees who earned in 2009, or are expected
to earn in 2010, in excess of $40,000 may be entitled, or (B) to which any other
employee may be entitled unless, in such case for (A) and (B), such increase was
given in the Ordinary Course of Business, or (ii) any payments to any pension,
retirement, profit-sharing, bonus or similar plan except payments in the
Ordinary Course of Business made pursuant to the Benefit Plans described on
Schedule 5.24;

(i) any making or authorization of any capital expenditures;

(j) any sale, transfer, license, or other disposition of any assets of Seller
tangible or intangible, (in one or more transactions) with a net book value in
excess of $25,000 in the aggregate, except sales of Inventory in the Ordinary
Course of Business;

(k) termination, nor, to the Knowledge of Seller, any threatened termination, of
any material Contract with any customer or supplier;

 

28



--------------------------------------------------------------------------------

(l) any payment, discharge or satisfaction of any liability or obligation
(whether accrued, absolute, contingent or otherwise) by Seller, other than the
payment, discharge or satisfaction, in the Ordinary Course of Business, of
liabilities or obligations either (i) shown or reflected on the August 31, 2010,
Financial Statement of Seller, or (ii) incurred in the Ordinary Course of
Business since the date of such Financial Statement;

(m) any declaration or payment of any dividend or other distribution of assets
to equity owners of Seller;

(n) any purchase or redemption of equity, notes, or other securities;

(o) any write-offs as uncollectible of any notes or accounts receivable of
Seller or write-downs of the value of any assets or Inventory by Seller other
than the write-off of any notes or account receivables or write-down of any
assets or item of Inventory with a value (before valuation or other reserves) of
less than $10,000 in the aggregate for all such write-offs and write-downs;

(p) any change by Seller in any method of accounting or keeping its books of
account or accounting practices or policies or method of application thereof,
including, but not limited to, changes in estimates or valuation methods;

(q) any payment or distribution of any kind (however described), loan or advance
of any amount to or in respect of, or the sale, transfer, or lease of any
properties or assets (whether real, personal or mixed, tangible or intangible)
to, or entering into of any agreement, arrangement, or transaction with, any
Seller Related Party except for (i) compensation to the officers and employees
of Seller, in each case at rates not exceeding the rates of compensation
disclosed on Schedule 5.23(a); and (ii) reimbursement for reasonable business
expenses in the Ordinary Course of Business; or

(r) any election, revocation, or amendment of any Tax election, any settlement
or compromise of any claim or assessment with respect to Taxes, any execution of
any closing agreement, any execution or consent to any waivers extending the
statutory period of limitations with respect to the collection or assessment of
any Taxes, or any amendment of any Tax Return.

Section 5.34 Material Misstatements or Omissions. No representation or warranty
made by Seller in this Agreement or in any Ancillary Agreement or in any
schedule thereto or hereto, contains or will contain any untrue statement of a
material fact, or, to the Knowledge of Seller, omits or will omit to state a
material fact necessary to make the statement of fact contained therein not
misleading.

Section 5.35 Disclaimer. Seller has not made, and Seller shall not be deemed to
have made, any representation or warranty other than as expressly made by Seller
in this Agreement or in any Ancillary Agreement or in any schedule thereto or
hereto. Without limiting the generality of the foregoing, and notwithstanding
any representations and warranties made by Seller in this Agreement, Seller
makes no representation or warranty with respect to any projections, estimates
or budgets delivered or made available to Purchaser or its counsel at any time
with respect to future revenues, expenses or expenditures or future results of
operations.

 

29



--------------------------------------------------------------------------------

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser warrants and represents to Seller as of the date hereof and as of the
Closing Date, as follows:

Section 6.1 Organization and Standing. Purchaser is a limited liability company
duly formed, validly existing, and in good standing under the laws of the State
of Ohio. Purchaser was formed for the purpose of consummating the transactions
contemplated by this Agreement and has no business operations.

Section 6.2 Authority; Consents. The execution, delivery, and consummation of
this Agreement by Purchaser has been duly authorized by the sole member and
manager of Purchaser in accordance with all applicable Legal Requirements and
the organizational documents of Purchaser, and at the Closing Date no further
action will be necessary on the part of Purchaser to make this Agreement valid
and binding on Purchaser and enforceable against Purchaser in accordance with
its terms, except to the extent that enforcement of the rights and remedies
created hereby may be affected by bankruptcy, reorganization, moratorium,
insolvency, public policy, and similar laws of general application affecting the
rights and remedies of creditors and by general equity principles. The
execution, delivery, and consummation of this Agreement by Purchaser is not
contrary to the organizational documents of Purchaser. No approval or consent of
any Person is or was required to be obtained by Purchaser for the authorization
of this Agreement or the consummation by Purchaser of the transactions
contemplated in this Agreement.

Section 6.3 Brokerage and Finder’s Fees. Purchaser has not incurred, or will not
incur upon the closing of the transaction described in this Agreement, any
liability to any broker, finder, or agent for any brokerage fees, finder’s fees,
or commissions with respect to the transactions contemplated by this Agreement.

Section 6.4 Material Misstatements or Omissions. No representation or warranty
made by Purchaser in this Agreement or in any Ancillary Agreement or in any
schedule thereto or hereto, contains or will contain any untrue statement of a
material fact, or, to the knowledge of Purchaser, omits or will omit to state a
material fact necessary to make the statement of fact contained therein not
misleading.

ARTICLE 7 CONDITIONS TO PURCHASER’S OBLIGATIONS TO CLOSE

The obligations of Purchaser to effect the purchase of the Purchased Assets and
to consummate the transactions contemplated hereby shall be subject to the
fulfillment, or waiver in writing by Purchaser, at or prior to the Closing Date,
of each of the following conditions:

Section 7.1 Consents. All corporate and governmental consents and approvals
necessary to permit the consummation of the transactions contemplated by this
Agreement, including, without limitation, all consents and approvals listed on
Schedule 5.2, Schedule 5.17, Schedule 5.25 and Schedule 5.28 shall have been
received by Purchaser on or before the Closing Date.

 

30



--------------------------------------------------------------------------------

Section 7.2 Legal Proceeding. No action, suit, or other proceeding shall be
pending before any Governmental Authority seeking or threatening to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain substantial damages in respect thereof, or involving a claim
that consummation thereof would result in the violation of any Legal Requirement
of any Governmental Authority having appropriate jurisdiction.

Section 7.3 Permits. To the extent any permits set forth on Schedule 2.1(f) are
not assignable or transferable from Seller to Purchaser, on or before the
Closing Date, Purchaser shall, after using commercially reasonable efforts to
secure, have received from each Governmental Authority requiring Purchaser to do
so any permits required or necessary for Purchaser to use the Purchased Assets
to engage in the Business in the manner the Business was historically conducted
by Seller prior to the Closing Date.

Section 7.4 Offer Letter. On the Closing Date, Purchaser shall have offered
employment to Scott McNeese, on terms reasonably satisfactory to Purchaser and
such employee (the “Employment Offer”).

Section 7.5 Damage to Purchased Assets. Neither a material portion of the
Purchased Assets are rendered unusable as a result of damage or destruction on
or prior to the Closing Date, nor a condemnation, eminent domain, or similar
proceeding is instituted and maintained with respect to the West Ely Street
Facility before the Closing, provided, however, that if Purchaser, in its sole
discretion, elects to proceed with the Closing after receiving written notice
from Seller of such damage or destruction or the institution of such
proceedings, then Purchaser shall be entitled to all insurance or condemnation
proceeds, including without limitation, business interruption and rental loss
proceeds collected by Seller or any Seller Related Party prior to the Closing
Date, together with an amount from Seller equal to all deductible amounts under
the insurance policies of Seller covering such damage or destruction.

Section 7.6 West Ely Street Facility. Seller, effective as of the Closing Date,
shall have caused the termination of the Existing West Ely Street Facility
Lease.

Section 7.7 Product Liability Tail Insurance Coverage. On the Closing Date,
Seller shall provide Purchaser with a certificate of coverage evidencing
Seller’s purchase of product liability tail insurance coverage from a reputable
insurance carrier: (i) with an aggregate product liability coverage limit of not
less than $5,000,000, (ii) with a coverage term of not less than the one
(1) year period subsequent to the Closing Date, (iii) listing Purchaser on the
policy as an additional insured, and (iv) requiring not less than 30 days
advance notice to Purchaser prior to cancellation by the carrier (the “Tail
Insurance Policy”). Seller shall also provide Purchaser with proof that all
premiums have been paid in full on the Tail Insurance Policy.

Section 7.8 Environmental Insurance Policy. On the Closing Date, Seller and
Purchaser shall obtain environmental liability insurance coverage from a
reputable insurance carrier : (i) with an aggregate liability coverage limit of
not less than $5,000,000, (ii) with a coverage term to include not less than the
five (5) year period subsequent to the Closing Date, (iii) listing Seller and
Purchaser on the policy as co-insured parties, and (iii) otherwise on terms
mutually acceptable to Seller and Purchaser. All premiums for such coverage
shall be paid in

 

31



--------------------------------------------------------------------------------

full on the Closing Date, with Seller paying $28,500 of such amount and
Purchaser paying the remainder of such amount.

Section 7.9 Year-End Financial Review. Prior to the Closing Date, Purchaser
shall have reviewed and discussed with one or more representatives of Seller’s
finance team (which shall include Kevin Gerber) all year-end adjustments that
are intended to be made to the unaudited financial statements of Seller for the
fiscal year ended October 31, 2010.

Section 7.10 Closing Deliveries of Seller. On the Closing Date, Seller shall
deliver and Purchaser shall have received the following:

(a) a true and correct copy of Seller’s Articles of Incorporation, certified by
the Secretary of State of the State of Ohio of a date not more than ten
(10) days prior to the Closing Date;

(b) a certificate as to the good standing of Seller certified by the State of
Ohio and a certificate of foreign qualification issued by each jurisdiction in
which Seller is qualified to do business.

(c) a certificate of an authorized officer of Seller, dated the Closing Date,
(i) certifying that the document delivered pursuant to Section 7.10(a) is in
effect and has not been amended or modified, (ii) attaching a true and correct
copy of the Regulations of Seller, and certifying that it is in effect and has
not been amended or modified, (iii) attaching copies of resolutions, duly
adopted by the directors and shareholders of Seller authorizing, as applicable,
the execution and delivery of this Agreement and each of the Ancillary
Agreements and the performance of the transactions contemplated hereby and
thereby, and certifying that such resolutions are in effect and have not been
amended or modified, and (iv) certifying the incumbency of the officers of
Seller executing and delivering this Agreement and each of the Ancillary
Agreements;

(d) the Escrow Agreement, duly executed by Seller and the Escrow Agent;

(e) an assignment and assumption agreement relating to the Assumed Liabilities,
duly executed by Seller, in a form and substance reasonably satisfactory to
Purchaser and Seller (the “Assignment and Assumption Agreement”);

(f) a bill of sale relating to the Purchased Assets, duly executed by Seller, in
a form and substance reasonably satisfactory to Purchaser and Seller (the “Bill
of Sale”);

(g) a restrictive covenant agreement, duly executed by Seller and each
Shareholder in a form and substance reasonably satisfactory to such parties (the
“Restrictive Covenant Agreement”);

(h) a lease agreement between Purchaser and West Ely Properties, Ltd. (“West Ely
Properties”), with regard to the West Ely Street Facility, in a form and
substance reasonably satisfactory to Purchaser and West Ely Properties (the
“Lease Agreement”), duly executed by West Ely Properties;

 

32



--------------------------------------------------------------------------------

(i) a memorandum of the Lease Agreement in a form and substance reasonably
satisfactory to Purchaser and West Ely Properties (the “Memorandum of Lease”),
duly executed by West Ely Properties;

(j) a subordination, non-disturbance and attornment agreement, in form and
substance acceptable to Purchaser in its sole discretion, from any lender having
an interest in the West Ely Street Facility;

(k) a landlord waiver, in a form and substance reasonably satisfactory to
Purchaser, its lender, and West Ely Properties, duly executed by West Ely
Properties in favor of Purchaser’s lender;

(l) a transition services agreement among Purchaser, Seller, and any necessary
Seller Related Party, in a form and substance reasonably satisfactory to
Purchaser and Seller (the “Transition Services Agreement”), duly executed by
Seller and each such Seller Related Party;

(m) the Employment Offer, duly executed by Scott McNeese;

(n) a certificate of amendment to be filed with the Secretary of State of the
State of Ohio changing the name of Seller to a name not containing any
derivative of the trade names set forth on Schedule 2.1(e), duly executed by
Seller;

(o) a FIRPTA certificate, duly executed by Seller;

(p) all certificates of title or origin (or similar documents), with respect to
any vehicles or other equipment included in the Purchased Assets duly endorsed
by Seller;

(q) a Debt Payment Letter from each obligee of the Debt of Seller listed on
Schedule 5.10(b); and

(r) all such other agreements, documents, instruments, and writings as are
required to be delivered by Seller at the Closing Date pursuant to this
Agreement or that are otherwise reasonably necessary to transfer to Purchaser
all of Seller’s right, title, and interest in, to and under the Purchased Assets
and the Assumed Liabilities or to exclude the Retained Liabilities, in
accordance with this Agreement.

ARTICLE 8 CONDITIONS TO SELLER’S OBLIGATIONS TO CLOSE

The obligations of Seller to effect the sale of the Purchased Assets and to
consummate the transactions contemplated hereby shall be subject to the
fulfillment, or waiver in writing by Seller, at or prior to the Closing Date, of
each of the following conditions:

Section 8.1 Legal Proceeding. No action, suit, or other proceeding shall be
pending before any Governmental Authority seeking or threatening to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain substantial damages in respect thereof, or involving a claim
that consummation thereof would

 

33



--------------------------------------------------------------------------------

result in the violation of any Legal Requirement of any Governmental Authority
having appropriate jurisdiction.

Section 8.2 Closing Deliveries of Purchaser. On the Closing Date, Purchaser
shall deliver and Seller shall have received the following:

(a) a true and correct copy of Purchaser’s Articles of Organization, certified
by the Secretary of State of the State of Ohio of a date not more than ten
(10) days prior to the Closing Date;

(b) a certificate as to the good standing of Purchaser certified by the State of
Ohio.

(c) a certificate of an authorized officer of Purchaser, dated the Closing Date,
(i) certifying that the document delivered pursuant to Section 8.2(a) is in
effect and has not been amended or modified, (ii) attaching a true and correct
copy of Purchaser’s Operating Agreement and certifying that it is in effect and
has not been amended or modified, (iii) attaching copies of resolutions, duly
adopted by the manager of Purchaser authorizing the execution and delivery of
this Agreement and each of the Ancillary Agreements and the performance of the
transactions contemplated hereby and thereby, and certifying that such
resolutions are in effect and have not been amended or modified, and
(iv) certifying the incumbency of the officers of Purchaser;

(d) evidence of payment of the Closing Date Payment, the Debt Payments, the
Pension Trust Escrow Fund and the Escrow Funds as required by Section 3.1(c);

(e) the Escrow Agreement, duly executed by Purchaser;

(f) the Lease Agreement, duly executed by Purchaser;

(g) the Memorandum of Lease, duly executed by Purchaser;

(h) the Assignment and Assumption Agreement, duly executed by Purchaser;

(i) the Restrictive Covenant Agreement, duly executed by Purchaser;

(j) the Transition Services Agreement, duly executed by Purchaser; and

(k) all such other agreements, documents, instruments, and writings as are
required to be delivered by Purchaser at or prior to the Closing Date pursuant
to this Agreement or that are otherwise reasonably necessary for Purchaser to
assume the Assumed Liabilities, in accordance with this Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE 9 REMEDIES

Section 9.1 General Indemnification Obligation.

(a) Subject to the limitations contained in Section 9.3, Seller shall indemnify
and hold harmless Purchaser and its officers, managers, members, employees,
agents, and Affiliates (each a “Purchaser Indemnified Party”) from and against
any and all losses, liabilities, claims, damages, penalties, fines, judgments,
awards, settlements, Taxes, costs, fees, expenses (including but not limited to
reasonable attorneys’ fees) and disbursements (collectively “Losses”) actually
sustained by any of such Persons based upon, arising out of, or otherwise in
respect of:

(i) any inaccuracies in or any breach of any representation or warranty of
Seller contained in this Agreement or any Ancillary Agreement (including any
schedule or exhibit attached hereto or thereto);

(ii) any breach of any covenant or agreement of Seller contained in this
Agreement or any Ancillary Agreement (including any schedule or exhibit attached
hereto or thereto);

(iii) any of the Retained Liabilities; and

(iv) the failure of Purchaser to withhold a portion of the Final Purchase Price
as required under the Ohio Revised Code.

(b) Purchaser shall indemnify and hold harmless Seller and its officers,
directors, employees, agents and Affiliates (each a “Seller Indemnified Party”)
from and against any and all Losses actually sustained by any of such Persons
based upon, arising out of or otherwise in respect of:

(i) any inaccuracies in or any breach of any representation or warranty of
Purchaser contained in this Agreement or any Ancillary Agreement (including any
schedule or exhibit attached hereto or thereto);

(ii) any breach of any warranty, covenant, or agreement of Purchaser contained
in this Agreement or any Ancillary Agreement (including any schedule or exhibit
attached hereto or thereto);

(iii) any of the Assumed Liabilities; and

(iv) any liability, loss, or obligation resulting from the operation of the
Business after the Closing Date, except to the extent arising from a Retained
Liability.

Section 9.2 Notice and Opportunity to Defend.

(a) As soon as is reasonably practicable after a Seller Indemnified Party or
Purchaser Indemnified Party, as the case may be, becomes aware of any claim that
it has

 

35



--------------------------------------------------------------------------------

under Section 9.1 that may result in a Loss (a “Liability Claim”), such Person
(the “Indemnified Party”) shall give notice thereof (a “Claims Notice”) to the
party hereto that is obligated to indemnify the Indemnified Party with respect
to such claim (the “Indemnifying Party”). A Claims Notice shall describe the
Liability Claim in reasonable detail, and shall indicate the amount (estimated,
if necessary and to the extent feasible) of the Loss that has been or may be
suffered by the Indemnified Party. No delay in or failure to give a Claims
Notice by the Indemnified Party to the Indemnifying Party pursuant to this
Section 9.2(a) shall adversely affect any of the other rights or remedies which
the Indemnified Party has under this Agreement, or alter or relieve the
Indemnifying Party of its obligation to indemnify the Indemnified Party to the
extent that such delay or failure has not materially prejudiced the Indemnifying
Party.

(b) To the extent that any Liability Claim relates to a third party proceeding,
the Indemnifying Party may elect, by providing written notice to the Indemnified
Party within thirty (30) days of receipt of a Claims Notice from the Indemnified
Party of the commencement or assertion of any Liability Claim in respect of
which indemnity may be sought hereunder, to assume and conduct the defense of
such Liability Claim in accordance with the limits set forth in this Agreement
with counsel selected by the Indemnifying Party and reasonably acceptable to the
Indemnified Party. If the Indemnifying Party does not assume the defense of a
Liability Claim in accordance with this Section 9.2(b), the Indemnified Party
may continue to defend the Liability Claim. If the Indemnifying Party has
assumed the defense of a Liability Claim as provided in this Section 9.2(b), the
Indemnifying Party will not be liable for any legal expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof;
provided, however, that if (i) the Indemnifying Party fails to take reasonable
steps necessary to defend diligently such Liability Claim or (ii) a settlement
of, or adverse judgment with respect to the Liability Claim may be expected to
have a material adverse effect on, or is likely to establish a precedential
custom or practice materially adverse to the continuing business or Tax position
of the Indemnified Party (including, without limitation, any increase in the Tax
liability of Purchaser or any Affiliate thereof), the Indemnified Party may
assume its own defense, and the Indemnifying Party shall be liable for all
reasonable costs or expenses paid or incurred in connection therewith. The
Indemnifying Party or the Indemnified Party, as the case may be, shall have the
right to participate in (but not control), at its own expense, the defense of
any Liability Claim which the other is defending as provided in this Agreement.
The Indemnifying Party, if it shall have assumed the defense of any Liability
Claim as provided in this Agreement, shall not, without the prior written
consent of the Indemnified Party, consent to a settlement of, or the entry of
any judgment arising from, any such Liability Claim which (i) does not include
as an unconditional term thereof the giving by the claimant or the plaintiff to
the Indemnified Party a complete release from all liability in respect of such
Liability Claim, or (ii) grants any injunctive or equitable relief, or (iii) may
reasonably be expected to have a material adverse effect on, or is likely to
establish a precedential custom or practice material adverse to, the continuing
business or Tax position of the Indemnified Party (including, without
limitation, any increase in the Tax liability of Purchaser or any Affiliate
thereof). The Indemnified Party shall not settle any Liability Claim, without
the prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned, or delayed.

 

36



--------------------------------------------------------------------------------

Section 9.3 Survivability / Limitations on Indemnification.

(a) The representations and warranties of Seller contained in this Agreement or
in any Ancillary Agreement, and the right of Purchasers to seek indemnification
as a result of any breach of or inaccuracy in any representation or warranty,
shall survive for a period of twelve (12) calendar months from the Closing Date
(the “Expiration Date”); provided, however, that:

(i) the Expiration Date will not apply for any Liability Claim relating to a
breach of or inaccuracy in the representations and warranties of Seller
contained in Section 5.1 (Organization and Standing), Section 5.2 (Authority),
Section 5.6 (Title), Section 5.32 (Brokerage and Finders Fees), or Section 5.5
(Environmental Matters);

(ii) the representations and warranties of Seller contained in Section 5.7
(Taxes) and Section 5.23(a) (Employee Benefit Plans and Other Plans) shall
survive for the duration of any applicable statute of limitations, the duration
of any suspension, waiver or extension thereof, and for ninety (90) days
thereafter;

(iii) all of the covenants and agreements of Seller and any Shareholder
contained in this Agreement shall survive after the date of this Agreement and
be enforceable in accordance with their terms without expiration; and

(iv) any Liability Claim pending on any Expiration Date for which a Claims
Notice has been given in accordance with Section 9.2 on or before such
Expiration Date may continue to be asserted and indemnified against until
finally resolved.

The representations and warranties listed in clauses (i) and (ii) of this
Section 9.3(a) are referred to as the “Fundamental Representations”.

(b) Notwithstanding anything to the contrary contained in this Agreement, Seller
shall have no obligation to indemnify any Purchaser Indemnified Party for any
Loss under Section 9.1(a)(i) until the aggregate amount of all Losses sustained
by one or more Purchaser Indemnified Parties exceeds $250,000 in the aggregate
(the “Basket”), in which case each Purchaser Indemnified Party shall be entitled
to indemnification hereunder to the full extent of Losses (including the Losses
included in the Basket), only up to but not exceeding, in the aggregate, thirty
percent (30%) of the Final Purchase Price (the “Cap”). Notwithstanding anything
to the contrary contained in this Agreement, the Basket and Cap shall not apply
to Losses sustained by a Purchaser Indemnified Party as a result of Seller’s
breach of a Fundamental Representations or arising out of a fraud claim brought
by Purchaser against Seller.

(c) Further notwithstanding anything to the contrary contained in this
Agreement, Seller shall have no obligation to indemnify any Purchaser
Indemnified Party for any Loss under Section 9.1(a)(i) relating to any
inaccuracy in or breach of any representation or warranty of Seller to the
extent that Seller can prove that (i) Purchaser or any Purchaser Indemnified
Party had actual written knowledge of such inaccuracy or

 

37



--------------------------------------------------------------------------------

breach prior to the Closing, (ii) the CEO, CFO or COO of Purchaser fully
understood the scope and significance of such knowledge prior to the Closing and
(iii) such Losses arose solely from the inaccuracy or breach to which Purchaser
had Knowledge.

(d) Notwithstanding anything to the contrary contained in this Agreement,
Purchaser shall not have to indemnify any Seller Indemnified Party for any Loss
under Section 9.1(b)(i) until the aggregate amount of all Losses sustained by
one or more Seller Indemnified Parties exceeds the Basket, in which case each
Seller Indemnified Party shall be entitled to indemnification hereunder to the
full extent of Losses (including the Losses included in the Basket), up to but
not exceeding, in the aggregate, the Cap. Notwithstanding anything to the
contrary contained in this Agreement, the Basket and Cap shall not apply to
Losses sustained by a Seller Indemnified Party as a result of Purchaser’s breach
of the representations and warranties of Purchaser contained in Section 6.1
(Organization and Standing), Section 6.2 (Authority), and Section 6.3 (Brokerage
and Finders Fees) or arising out of a fraud claim brought by Seller against
Purchaser.

(e) Absent fraud, the indemnification provided for in Section 9.1 of this
Agreement shall be the sole and exclusive post-Closing remedy available to any
party against the other parties for any Losses arising under or based upon this
Agreement or the transactions contemplated hereby.

(f) Absent fraud, no party hereto will be entitled to receive from any other
party hereto punitive, incidental, special or consequential damages as a result
of Losses hereunder; provided, however that this limitation shall not apply with
respect to any Losses that arise from a Liability Claim involving a third party
proceeding if such punitive, incidental, special or consequential damages are
claimed by such third party.

(g) For the purposes of the indemnification provisions set forth in this Article
9, any Losses shall be determined on a net basis after giving effect to any
actual cash payments, setoffs, recoupment, or any other payments in each case
received, realized, or retained by the indemnified party (including any amounts
recovered or recoverable by the indemnified party from unaffiliated third party
insurance providers) as a result of any event giving rise to a claim for such
indemnification.

Section 9.4 Manner of Satisfying Losses. Payments owed by Seller in satisfaction
of Seller’s indemnification obligations pursuant to this Article 9 shall be
(i) first paid out of the Escrow Funds according to the procedures set forth in
the Escrow Agreement and, to the extent amounts recovered by Purchaser
Indemnified Party are not sufficient to satisfy all Losses in full, (ii) then
the balance of such Losses shall be paid directly by Seller.

Section 9.5 Treatment of Indemnification Payments. All indemnification payments
made by any party hereto will be treated as adjustments to the Final Purchase
Price.

 

38



--------------------------------------------------------------------------------

ARTICLE 10 POST CLOSING COVENANTS

The parties covenant to take the following actions after the Closing Date:

Section 10.1 Further Information. Following the Closing, upon reasonable advance
notice, Seller, on the one hand, and Purchaser, on the other hand, will provide
each other and its counsel and its accountants, during normal business hours,
upon prior written notice, reasonable access to the books, records, and other
data of the other relating to the Business or the Purchased Assets with respect
to periods prior to the Closing and the right to make copies and extracts
therefrom, to the extent that such access may be reasonably required (a) to
facilitate the investigation, litigation, and final disposition of any claims
which may have been or may be made against any party or its Affiliates, (b) in
connection with any Tax Return, audit, examination, proceeding, or
determination, (c) to facilitate the purchase and implementation of any policies
of insurance covering the Purchased Assets or the Business, and (d) for any
other reasonable business purpose. All investigations by or on behalf of a party
shall be conducted in such manner as to not unreasonably interfere with the
business operations of the other party and at such requesting party’s sole
expense.

Section 10.2 Record Retention. Each party agrees that for a period of not less
than seven (7) years following the Closing Date, it shall not destroy or
otherwise dispose of any of the books and records relating to the Business or
the Purchased Assets in their possession with respect to periods prior to the
Closing. Upon thirty (30) days advance notice to the other party, each party
shall have the right to destroy all or part of such books and records after the
seventh (7th) anniversary of the Closing Date. If any party so desires, it shall
have the right, at its own expense, to take possession of any records that the
other party intends to destroy.

Section 10.3 Tax Assistance. Following the Closing, Seller, on the one hand, and
Purchaser, on the other hand, will provide each other with such assistance as
may reasonably be requested in connection with the preparation of any Tax
Return, any audit or other examination by any Taxing authority, or any judicial
or administrative proceedings relating to liability for Taxes.

Section 10.4 Name Change of Seller. Within three (3) Business Days after the
Closing Date, Seller shall file certificates of amendment with the Secretary of
State of the State of Ohio changing the name of Seller to a name not containing
any derivative of the trade names set forth on Schedule 2.1(e).

Section 10.5 No Assignment Causing Breach. Neither this Agreement nor any
document or instrument delivered pursuant hereto shall constitute an assignment
of any claim, Contract, lease, commitment or sales or purchase order or an
attempted assignment thereof without the consent of any other Person if such
assignment would be ineffective, constitute a breach thereof or in any way
adversely affect the rights thereunder. Until such consent is obtained, Seller
and Purchaser will cooperate with each other to provide for Purchaser the
benefits of, and to permit Purchaser to assume all liabilities under, any such
claim, Contract, lease, commitment or sales or purchase order, including
enforcement at the request and expense of Purchaser for the benefit of Purchaser
of any and all rights of Seller against a third party thereto; and any transfer
or assignment to Purchaser by Seller of any property or property rights

 

39



--------------------------------------------------------------------------------

or any Contract which requires the consent or approval of any third party shall
be made subject to such consent or approval being obtained.

Section 10.6 Employee Matters and Employee Benefits.

(a) Non-Transferred Employees. Except as provided in Section 10.6(b) with
respect to COBRA, nothing in this Agreement shall be deemed to impose on
Purchaser any liabilities or responsibilities for periods prior to the Closing
regarding individuals who do not become employees of Purchaser pursuant to
offers of employment made under Section 10.6(b), including, without limitation,
liabilities or responsibilities for (i) pension, retirement, profit-sharing,
savings, pension, medical, dental, disability income, life insurance, or
accidental death benefits, whether insured or self-insured, whether funded or
unfunded, (ii) workers’ compensation (both long term and short term) benefits,
whether insured or self-insured, whether or not accruing or based upon exposure
to conditions prior to the date of this Agreement or for claims incurred or for
disabilities commencing prior to the Closing Date, or (iii) severance benefits.

(b) Offers of Employment. Purchaser will offer, as of the Closing Date,
employment at-will to the non-union employees of Seller; provided, however, that
nothing herein shall require any employee to accept such offer nor require
Purchaser to continue any employment or any terms of employment after the
Closing Date. As of the Closing Date, Purchaser will employ the members of the
Boilermakers Union employed by Seller in accordance with the terms of the
collective bargaining agreement between Seller and the Boilermakers Union (the
“Boilermakers CBA”), which Boilermakers CBA will be an Assumed Contract as
provided in Section 2.3(a)(iii).

(c) WARN. Seller shall be responsible for complying with any notice and coverage
requirements of the Workers Adjustment and Retraining Notification Act, if
applicable, arising as a result of the Closing.

Section 10.7 Further Assurances. From and after the Closing, Purchaser and
Seller will, and each will cause their respective Affiliates to execute and
deliver such further instruments of sale, conveyance, transfer, assignment, and
delivery and such consents, assurances, powers of attorney, and other
instruments and take such other action as reasonably may be necessary to in
order to vest in Purchaser (and record and perfect) all right, title, and
interest in and to the Purchased Assets, to put Purchaser in actual possession
and control of the Business and to otherwise fully effectuate and carry out the
transactions contemplated by this Agreement and the Ancillary Agreements.

Section 10.8 Mail, Bank Accounts and Other Receipts.

(a) After the Closing, Seller agrees to hold in trust and deliver to Purchaser
promptly following receipt thereof any mail, checks, electronic cash deposits,
or documents that it receives pertaining to the Business or the Purchased
Assets. Seller agrees to maintain, for a reasonable period of time (not to
exceed 24 months), the bank account(s) and lockbox(s) that were used,
immediately prior to the Closing Date, to receive customer payments relating to
the Business. Purchaser agrees to hold in trust and

 

40



--------------------------------------------------------------------------------

deliver to Seller promptly following receipt thereof any mail, checks,
electronic cash deposits, or documents that it receives pertaining to matters
other than the Business or the Purchased Assets.

(b) From and after the Closing, Seller agrees to maintain for as long as
necessary amounts of cash in the bank accounts used for the operation of the
Business prior to Closing sufficient to cover any and all checks, drafts, and
other draws that are outstanding against such accounts as of the Closing Date.

(c) From and after the Closing, Seller and Purchaser shall use their reasonable
good faith efforts to reconcile, on or about forty five (45) days following the
Closing or at such mutually agreeable later date, (i) the amount, if any, of the
trade payables and/or accrued expenses being assumed by Purchaser pursuant to
this Agreement that are drawn from the bank accounts of Seller after the Closing
Date, and (ii) the amount, if any, of the accounts receivable and other customer
and/or supplier payments relating to the Purchased Assets that are remitted to
and/or deposited by such customers and/or suppliers into the bank accounts of
Seller after the Closing Date. Any amounts due from Seller to Purchaser, or from
Purchaser to Seller, as a result of such reconciliation shall be promptly paid
by the owing party.

Section 10.9 Dissolution of Seller. For a period of no less than two (2) years
following the Closing Date, Seller covenants and agrees to maintain its
corporate existence and not to take any action to merge with or into another
entity nor to liquidate or dissolve under state law. Seller further agrees that,
during such period, Seller will maintain not less than $500,000 of liquid cash
or cash equivalents in an unrestricted bank account in the name of Seller.

Section 10.10 Non-Solicitation by Purchaser. Purchaser covenants and agrees
that, until the third anniversary of the Closing Date, Purchaser will not and
will cause its Affiliates (including SIFCO Industries, Inc.) not to, without the
prior written consent of Seller, directly or indirectly, solicit, induce or
attempt to solicit or induce any employee of TWS who was employed by TWS on the
Closing Date, to terminate his or her employment with TWS; provided, however,
that this restriction shall not apply to the use of a general, widely circulated
“help wanted” advertising not specifically targeted at TWS or its employees.

 

41



--------------------------------------------------------------------------------

ARTICLE 11 MISCELLANEOUS

Section 11.1 Assignment; Third Parties; Binding Effect. The rights under this
Agreement are not assignable nor are the duties delegable by (a) Seller without
the prior written consent of Purchaser; and (c) Purchaser without the prior
written consent of Seller; except that Purchaser may, without the consent of any
other party, assign this Agreement (x) to a wholly owned subsidiary of
Purchaser, (y) an entity under common control with Purchaser, or (z) Purchaser’s
principal creditor; provided, however, that no such transfer or assignment shall
relieve Purchaser of its obligations hereunder. Any attempted assignment or
delegation in contravention of the previous sentence shall be null and void.
Nothing contained in this Agreement is intended to convey upon any person or
entity, other than the parties and their successors in interest and permitted
assigns, any rights or remedies under or by reason of this Agreement unless
expressly stated. All covenants, agreements, representations and warranties of
the parties contained in this Agreement are binding on and will inure to the
benefit of Purchaser and Seller, as applicable, and their respective successors
and permitted assigns.

Section 11.2 Expenses. Each of the parties hereto shall pay its own expenses and
costs incurred or to be incurred by it in negotiating, closing and carrying out
this Agreement.

Section 11.3 Notices. All notices, requests, demands and other communications to
be made under this Agreement must be in writing and will be deemed duly given,
unless otherwise expressly indicated to the contrary in this Agreement, (i) when
personally delivered, (ii) upon receipt of a telephonic facsimile transmission
with a confirmed telephonic transmission answer back, (iii) three (3) Business
Days after having been deposited in the United States mail, certified or
registered, return receipt requested, postage prepaid, or (iv) one (1) Business
Day after having been dispatched by a nationally recognized overnight courier
service, addressed to the parties or their permitted assigns at the following
addresses (or at such other address or number as is given in writing by any
party to the other parties) as follows:

(a)  If to Purchaser, to:  T&W Forge, LLC

c/o SIFCO Industries, Inc.

970 East 64th Street

Cleveland, Ohio 44103-1694

Attention: James P. Woidke

Facsimile No.: (216) 881-1828

Email: jwoidke@sifcofg.com

   with a copy to:       Benesch, Friedlander, Coplan & Aronoff LLP

2300 BP Tower

200 Public Square

Cleveland, Ohio 44114

Attention: John S. Gambaccini, Esq.

Facsimile No.: (216) 363-4588

Email: jgambaccini@beneschlaw.com

 

42



--------------------------------------------------------------------------------

(b)  If to Seller:              T & W Forge, Inc.

c/o Durrel Corporation

8840 Commons Boulevard

Twinsburg, Ohio 44087

Attention: John C. Beringer, Jr.

Facsimile No.: (330) 405-2560

Email: jberinger@durrel.com

   with a copy to:        Hahn Loeser & Parks LLP

2800 BP Tower

200 Public Square

Cleveland, Ohio 44114

Attention: Lawrence E. Oscar, Esq.

Facsimile No.: (216) 274-2429

Email: leoscar@hahnlaw.com

Section 11.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same document. Any signature to this
Agreement or any Ancillary Agreement delivered via facsimile, electronic mail,
or in pdf format shall be deemed an original for all purposes.

Section 11.5 Captions and Section Headings. Captions and section headings are
for convenience only, are not a part of this Agreement and may not be used in
construing it.

Section 11.6 Possession of Purchased Assets. Possession of the Purchased Assets
will be given to Purchaser effective as of 11:59 p.m. on the Closing Date.
Purchaser will not acquire any title to the Purchased Assets until possession
has been given to it in accordance with this Section 11.6. For purposes of this
Section 11.6, possession will be deemed to have been given to Purchaser when
Seller delivers or causes to be delivered to Purchaser good and sufficient
instruments of transfer and conveyance as provided in this Agreement.

Section 11.7 Waivers. Any failure by any of the parties to comply with any of
the obligations, agreements, or conditions set forth in this Agreement may be
waived by the other party or parties, but any such waiver will not be deemed a
waiver of any other obligation, agreement or condition contained herein.

Section 11.8 Entire Agreement. This Agreement, including any certificate,
schedule, exhibit, or other document delivered pursuant to its terms,
constitutes the entire agreement between the parties relating to the subject
matter hereof. There are no verbal agreements, representations, warranties,
undertakings, or agreements between the parties, and this Agreement may not be
amended or modified in any respect, except by a written instrument signed by all
the parties to this Agreement making specific reference to this Agreement.

Section 11.9 Governing Laws. This Agreement is governed by and construed in
accordance with the internal laws of the State of Ohio, without regard to
conflict of laws principles. For the sole purpose of this Agreement and any
controversy arising hereunder, each

 

43



--------------------------------------------------------------------------------

party hereby submits itself to the exclusive jurisdiction of the state or
federal courts sitting in Cuyahoga County, Ohio, and waives any objection (on
the grounds of each of jurisdiction or forum non conveniens, or otherwise) to
the jurisdiction of any such court. Seller and Purchaser irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action, or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action, or proceeding brought in any such
court has been brought in an inconvenient forum.

{Signatures begin on next page. Remainder of page intentionally left blank}

 

44



--------------------------------------------------------------------------------

Signature Page to

Asset Purchase Agreement

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first above written.

 

PURCHASER:

   SELLER:

TWF ACQUISITION, LLC

 

By: /s/ Frank A. Cappello

Name: : Frank A. Cappello

Title: Treasurer

  

T & W FORGE, INC.

 

By: /s/ John C. Beringer, Jr.

Name: John C. Beringer, Jr.

Title: Secretary

 

45



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

For purposes of this Agreement, unless the context otherwise indicates, the
following terms, whether capitalized or not, shall have the meaning set forth
below:

“Affiliate” means with respect to any Person, (a) any officer, director,
manager, or holder of more than ten percent (10%) of the outstanding shares or
equity interest of such Person, (b) such Person’s spouse and the parents,
grandparents, brothers and sisters, children, and grandchildren of such Person
or of such Person’s spouse, or (c) any other Person which directly or indirectly
controls, is controlled by, or is under common control with such Person. A
Person shall be deemed to control another Person if the controlling Person,
directly or indirectly, possesses the power to direct or cause the direction of
the management and policies of the controlled Person, whether through ownership
of voting securities, by contract, or otherwise.

“Ancillary Agreements” means the Escrow Agreement, Assignment and Assumption
Agreement, the Bill of Sale, the Restrictive Covenant Agreement, the Transition
Services Agreement, and each agreement, document, instrument, or certificate
contemplated by this Agreement or to be executed by Purchaser or Seller in
connection with the consummation of the transactions contemplated by this
Agreement, in each case only as applicable to the relevant party or parties to
such Ancillary Agreement, as indicated by the context in which such term is
used.

“Business Day” means any day other than a Saturday, Sunday, or day on which
commercial banks are authorized or required by law to close in Cleveland, Ohio.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contaminant” means any substance or waste containing hazardous or toxic
substances, pollutants, or contaminants, and any other individual or class of
pollutants, contaminants, toxins, chemicals, substances, wastes, or materials in
their solid, liquid, or gaseous phase, defined, listed, designated, regulated,
classified, or identified under any Environmental Law. This definition includes
asbestos and asbestos-containing materials, petroleum or petroleum-based
products or derivatives thereof, radioactive materials, flammable explosives,
and polychlorinated biphenyls.

“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral) that is legally binding and (a) under which Seller has
or may acquire any rights, (b) under which Seller has or may become subject to
any obligation or liability, or (c) by which Seller or any of the Purchased
Assets may become bound.

“Debt” means (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets (excluding normal trade terms for capital assets
purchased in the ordinary course of business), (c) all obligations under
conditional sales or other title retention agreements, (d) all reimbursement and
other obligations (contingent or otherwise) under any letter of credit, banker’s
acceptance,



--------------------------------------------------------------------------------

currency swap agreement, interest rate swap, cap, collar, or floor agreement or
other interest rate management device.

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, easement, or restriction or reservation of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

“Environmental Condition” means any breach of any Environmental Laws, any
Remedial Action, any Release or threatened Release, or the presence of
Contaminants.

“Environmental Laws” means all applicable foreign, federal, state, and local
laws, rules, regulations, codes, policies, guidance, and ordinances, and binding
determinations, orders, permits, licenses, injunctions, writs, decrees or
rulings of any governmental or judicial authority, relative to or that govern or
purport to govern air quality, soil quality, water quality, wetlands, natural
resources, Contaminants, pollution or the protection of public health, human
health or the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq., as amended) (“CERCLA”), the Hazardous Materials Transportation Act (49
U.S.C. §1801 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251
et seq.), the Safe Drinking Water Act (42 U.S.C. §201 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.)(“RCRA”), the Clean Air
Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §2601
et seq.), and the Occupational Safety and Health Act of 1970 (29 U.S.C. §651 et
seq.), as each of these laws are in existence as of the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Existing West Ely Street Facility Lease” means that certain Net Lease
Agreement, dated January 1, 1997, between Seller and West Ely Properties, Ltd.,
regarding the West Ely Street Facility.

“Financial Statements” means the following reports of Seller, (a) the Verified
Balance Sheets, (b) the unaudited interim balance sheet dated as of November 30,
2010, and (c) the related unaudited statement of income for the period ended
November 30, 2010.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, or authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.

“Governmental Authority” means any United States, state, local, foreign, or
other governmental entity or municipality or any subdivision thereof or any
authority, department, commission, board, bureau, agency, court, tribunal,
arbitration panel, or instrumentality.

“Intellectual Property” means all business names (fictitious or otherwise),
trade names, registered and unregistered trademarks and service marks, art work,
packaging, plates, emblems,

 

2



--------------------------------------------------------------------------------

logos, internet domain names, insignia and copyrights, and other proprietary
rights to various words, slogans, symbols, logos, designs and trade dress,
including all registrations and applications for the same, and all goodwill
associated therewith; all domestic and foreign patents and patent applications,
industrial and utility models, industrial designs, petty patents, patents of
importation, patents of addition, certificates of invention, and any other
indicia of invention ownership issued or granted by any Governmental Authority
including any reissue, re-examination, extension, division, continuation or
continuation-in-part of any of the foregoing; all copyrights, applications for
copyright registration and copyright registrations, in both published works and
unpublished works; all right, title and interest of Seller in, to and under
licenses, sublicenses or like agreements providing such Seller any right or
concession to use any Third Party Software, or other software or information or
intellectual property; all know-how, trade secrets, and confidential and/or
proprietary information, including, without limitation, customer lists,
technical or business information, including data, process technology, plans
(including business and marketing plans), sketches, drawings, schematics, flow
charts, blue prints, manufacturing processes, formulae, recipes, designs,
systems, forms, specifications, technical manuals, computer and software
programs, product information and development, work-in-progress; all other
intellectual property rights (in whatever form or medium) owned or licensed by
Seller and/or used in connection with the conduct of the Business; and all
documentary evidence of any of the foregoing, including, without limitation,
those items listed on Schedule 2.1(e).

“Inventory” means all inventories of Seller, wherever located, including all
finished goods, work in process, and raw materials to be used or consumed by
Seller in the production of finished goods.

“IRS” means the U.S. Internal Revenue Service.

“Knowledge” means, with respect to Seller, John Beringer, John Staudt, Scott
McNeese, or Craig Sivak is actually aware of a particular fact or other matter
after reasonable inquiry.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other constitution, law, ordinance, rule, code,
by-law, principle of common law, regulation, statute, treaty, or requirement,
including, but not limited to, any building zoning, fire, environmental, Tax,
public health or safety law or code in existence as of the date hereof.

“Material Adverse Effect” means any change, event, effect, or development that
(a) has a materially adverse effect on the financial condition or operating
results of the Business and the assets to be acquired pursuant to this
Agreement, or (b) has a materially adverse effect on the ability of Seller to
perform its obligations under this Agreement; provided that none of the
following shall be deemed to constitute, and none of the following shall be
taken into account in determining whether there has been, a Material Adverse
Effect: (i) any change, event, effect, or development arising from or relating
to (1) any change in United States or foreign economies in general, (2) any
change in general business or economic conditions affecting the industry and/or
markets in which the Business operates, (3) any change in global, national or
regional political conditions (including the outbreak of war or acts of
terrorism) or in general economic, business, regulatory, political or market
conditions or in national or global financial or capital markets, (4) any
changes in GAAP or other applicable accounting regulations, or (5) any actions
taken (or

 

3



--------------------------------------------------------------------------------

omitted to be taken) at the request of Purchaser; (ii) any matters related to or
caused by the announcement of this Agreement or the Ancillary Agreements or any
of the transactions contemplated hereunder or thereunder or the effect of the
public announcement of the transactions contemplated hereby on current or
prospective customers of the Business; and (iii) any adverse change in or effect
on the Business or the assets to be acquired pursuant to this Agreement that is
cured by Seller before the earlier of (1) the Closing Date and (2) the date on
which this Agreement is terminated pursuant to Section 10.

“Net Working Capital” means (a) accounts receivable (other than accounts
receivable determined to be Excluded Assets and listed on Schedule 2.2(g)(ii)),
Inventory (which amount is determined pursuant to Section 3.2(a) hereof), and
prepaid expenses (excluding prepaid insurance) of the Business related to the
Purchased Assets, (b) less trade accounts payable and those accrued expenses set
forth in Section 2.3(a)(ii) (excluding Retained Liabilities) of the Business,
each as accrued in the Ordinary Course of Business, in conformity with GAAP.

“Ordinary Course of Business” means, with respect to Seller, an action which is:

(a) prudent, consistent with the past practices of Seller and taken in the
ordinary course of the normal day-to-day operations of Seller;

(b) not required to be authorized by the directors, or shareholders of Seller;
and

(c) similar in nature and magnitude to actions customarily taken without any
authorization by the directors or shareholders of Seller in the ordinary course
of the normal day-to-day operations of other prudent Persons that are in the
same line of business as Seller.

“Person” means a natural person, sole proprietorship, corporation, limited
liability company, firm, partnership, association, joint venture, trust,
unincorporated organization, Governmental Authority or other entity, whether
acting in an individual, fiduciary, or other capacity.

“Real Property” means all real property owned or leased by Seller and used in
connection with the Business, including, without limitation, buildings, outside
storage areas, silos, driveways, walkways, and parking areas thereon or thereof
and all easements, improvements, and all appurtenances thereto, and the rights
and privileges of Seller in all rights of way, licenses or easements.

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, disposing, injection, deposit, discharge, dispersal, leaching, or
migration into any media, whether soil, surface water, ground water, building
interior or components, air or any combination of the foregoing, and the
movement of any Contaminant through any media, and including the abandonment or
discarding of barrels, containers, and other receptacles containing any
Contaminant.

“Remedial Action” means any action to: (a) investigate, study, clean up, remove,
treat, dispose of or in any other way address any Contaminant, including, but
not limited to, risk

 

4



--------------------------------------------------------------------------------

assessments and/or feasibility studies; (b) prevent the Release or threatened
Release, or minimize the further Release of any Contaminant; and (c) bring the
existing operations of Seller in compliance with Environmental Laws.

“Seller Related Party” means and includes any of the following: all shareholders
of Seller; the spouse of any such Person; any child, grandchild, parent or
sibling of any such Person (without regard to whether such relationship was
created by birth or adoption), or spouse of any such Person; and any entity in
which any of the foregoing has a direct or indirect interest (except through
ownership of less than five percent (5%) of the outstanding shares of any entity
whose securities are listed on a national securities exchange or traded in the
national over-the-counter market).

“Taxes” means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, income, employment, profits, use, alternative
minimum, gross receipts, value added, excise, real or personal property, sales,
withholding, social security, retirement, unemployment, occupation, service,
service use, license, net worth, payroll, franchise, transfer and recording
taxes, fees and charges, imposed by the IRS or any taxing authority (whether
domestic or foreign including, without limitation, any state, county, local or
foreign government or any subdivision or taxing agency thereof (including a
United States possession)), whether computed on a separate, consolidated,
unitary, combined or any other basis; and such term includes (i) any interest
whether paid or received, fines, penalties or additional amounts attributable
to, or imposed upon, or with respect to, any such taxes, charges, fees, levies
or other assessments and (ii) any liability for such amounts as a result of
being a member of a consolidated, combined, unitary or affiliated group or of a
contractual obligation to indemnify any other Person or other entity.

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including, without
limitation, information returns, any documents with respect to or accompanying
payments of estimated Taxes, or with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.

“Third Party Software” means any off-the-shelf software program, utility, tool,
or application, or any software program which was not developed at the specific
request or direction of Seller.

“Verified Balance Sheets” means the audited balance sheets of Seller dated as of
October 31, 2009, October 31, 2008, and October 31, 2007, the unaudited balance
sheets of Seller dated as of October 31, 2010, and in each case the related
audited statements of income and cash flows of Seller for the years then ended.

“West Ely Street Facility” means that certain Real Property situated at 562 West
Ely Street, Alliance, Ohio 44601.

 

5



--------------------------------------------------------------------------------

In addition, the following terms have the respective meanings indicated in the
sections of this Agreement listed below:

 

Defined Term

  

Section

Agreement

   Preamble

Assignment and Assumption

Agreement

   7.10(e)

Assumed Contracts

   2.3(a)(iii)

Assumed Liabilities

   2.3(a)

Basket

   9.3(b)

Benefit Plan

   5.24

Bill of Sale

   7.10(f)

Boilermakers CBA

   10.6(b)

Boilermakers Union

   5.33(g)

Business

   Recitals

Cap

   9.3(b)

Claims Notice

   9.2(a)

Closing

   4.1

Closing Date

   4.1

Closing Date Working Capital

   3.2(c)

Closing Date Working Capital

Statement

   3.2(c)

Closing Date Payment

   3.1(a)

Compliance Audit

   3.1(d)

Confirmation Audit

   3.1(d)

Controlled Group Member

   5.24

Debt Payments

   3.1(c)(iii)

Debt Payoff Letters

   3.1(b)

Differences

   3.2(e)(ii)

Diligence Disk

   5.34

Employment Offer

   7.4

Environmental Licenses

   5.5(b)

Escrow Account

   3.1(c)(i)

Escrow Agent

   3.1(c)(i)

Escrow Agreement

   3.1(c)(i)

Escrow Funds

   3.1(c)(i)

Estimated Closing Working

Capital

   3.2(b)

Estimated Working Capital

Statement

   3.2(b)

Excluded Assets

   2.2

Expiration Date

   9.3(a)

Final Purchase Price

   3.2(f)

Final Working Capital Schedule

   3.2(e)(iii)

Former Property

   5.5(a)(ii)

Defined Term

  

Section

Fundamental Representations

   9.3(a)

Indemnified Party

   9.2(a)

Indemnifying Party

   9.2(a)

Independent Auditors

   3.2(e)(ii)

Initial Working Capital

Adjustment

   3.2(b)

Insurance Escrow Account

   3.1(c)(v)

Insurance Escrow Fund

   3.1(c)(v)

Lease Agreement

   7.10(h)

Liability Claim

   9.2(a)

Losses

   9.1(a)

Material Contact

   5.17

Memorandum of Lease

   7.10(i)

Notice of Disagreement

   3.2(d)(ii)

Pension Trust

   3.1(c)

Pension Trust Escrow Account

   3.1(c)

Pension Trust Escrow Fund

   3.1(c)

Physical Inventory

   3.2(a)

Private Resolution Period

   3.2(e)(i)

Purchased Assets

   2.1

Purchase Price

   3.1(a)

Purchaser

   Preamble

Purchaser Indemnified Party

   9.1(a)

Renewal Premium

   3.1(e)(i)

Resolved Objections

   3.2(e)(i)

Restrictive Covenant

Agreement

   7.10(g)

Retained Inventory

   2.2(i)

Retained Liabilities

   2.3(b)

Review Period

   3.2(d)

Seller

   Preamble

Seller Indemnified Party

   9.1(b)

Settlement Date

   3.2(e)(iii)

Shareholder

   Preamble

Statement of Claims

   3.2(e)(ii)

Tail Insurance Policy

   7.7

Target Working Capital

   3.2(b)

Transition Services Agreement

   7.10(l)

TWS

   2.2(j)

Withdrawal Liability

   3.1(d)

Withdrawal Liability Notice

   3.1(d)

West Ely Properties

   7.10(h)


 

6